Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 1 of 55 PageID: 39099




                ABET Coordinator
                     2016-2017
                Committee on Appointments and Promotions
                     2007-2009, 2017-Present
                Area Committee Chairman
                     2002-2013
                Graduate Committee
                     1991-1994, 2003-2005, 2006-2008, 2010-2012
                Undergraduate Committee
                     1994-1996, 1998-2000, 2001-2003, 2005-2007, 2011-Present
                Undergraduate Coordinator
                     1994-1996, 1998-1999
                Undergraduate Mentor
                     2006-2014
                Qualifying Exam Coordinator
                     1991-1993
                Computer Committee, Chair
                     1994-1996, 1997-2013
                Electrical Engineering Commencement Coordinator
                     2002
                Graduate Admissions Committee
                     1997-1998, 2008, 2013
                Facilities Committee
                     1997-1998
                Honesty Committee
                     1993-1994
                Eta Kappa Nu Faculty Advisor
                     1991-1996



              February 8, 2019




                                             36
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 2 of 55 PageID: 39100




           Robert Louis Stevenson
           Litigation Experience


           Contact            1961 Camp Madron Rd., Lot 38
                              Buchanan, MI 49107
                              Tel.: +1 574-339-3514
                              EMail: rlstevenson@me.com


           Expert Testimony (last 6 years)

             Expert witness for Oracle Corporation et al., AT&T, Inc., et al., and eHar-
             mony, Inc. in "Click-to-Call Technologies LP v. Oracle Corporation et al.,"
             "Click-to-Call Technologies LP v. AT&T, Inc., et al.," and "Click-to-Call
             Technologies LP v. eHarmony, Inc." Civial Action Nos. 1:12-cv-00465;
             l:12-cv-00468; l:12-cv-00466 in the Western District of Texas (Markman
             hearing testimony).

             Expert witness for Flashpoint Technology, Inc., in "Certain Electronic
             Imaging Devices," ITC Investigation No. 337-TA-850 (deposition and hear-
             ing testimony).

             Expert witness for Autodesk, Inc. in "American Imaging Services, Inc. v.
             Audodesk, Inc.," Civil Action No. 3:09-CV-733-M in the Northern District
             of Texas Dallas Division (trial testimony).

             Expert witness for Adobe Systems, Inc. in "Everyscape, Inc. v. Adobe Sys-
             tems," Civial Action No. 10-cv-11597-RGS in the District of Massachusetts
             Boston Division (deposition testimony).

             Expert witness for Cochlear Corp. in the case "Cochlear Corp., et al. v.
             Alfred E. Mann Foundation for Scientific Research," Civil Action No. CV
             07-08108 GHK (CTX) in the Central District of California (deposition and
             trial testimony).

             Expert witness for Macronix in "Creative Integrated Systems, Inc. v. Nin-
             tendo of America, Inc. et al." Civial Action No. CVl0-2735 ARM (VBKx)
             in the Central District of California, Southern Division (deposition and
             trial testimony).


                                                1
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 3 of 55 PageID: 39101




             Expert witness for Corporation in "SDI Technologies, Inc. v. Bose Corpo-
             ration" Cases IPR2013-00350 and IPR2013-00465 before the Patent Trial
             and Appeal Board (deposition testimony).

             Expert witness for Canon Inc. in "Canon Inc v. Intellectual Ventures II
             LLC." Cases IPR2014-00631 and IPR2014-00632 before the Patent Trial
             and Appeal Board (deposition testimony).

             Expert witness for Canon Inc. in "Intellectual Ventures II LLC. v. Canon
             Inc." Case 13-CV-473 (SLR) for the District of Delaware (deposition tes-
             timony).

             Expert witness for CTP Innovations, LLC in "Eastman Kodak Company,
             et al. v. CTP Innovations, LLC." Case IPR2014-00790 before the Patent
             Trial and Appeal Board (deposition testimony).

             Expert witness for Google, Inc. in "Videoshare, LLC. v. Google, Inc.
             et al." Civil Action No. 13-cv-990 (GMS) in the District of Delaware
             (deposition testimony).

             Expert witness for Canon, Inc., in "Technology Properties Limited, LLC
             et al. v. Canon, Inc. et al," Case No. 4:14-cv-03640-CW in the Northern
             District of California, Oakland Division (deposition testimony).

             Expert witness for Advanced Silicon Technologies, LLC., in "Certain Com-
             puting or Graphics Systems, Components Thereof, and Vehicles containing
             samel," ITC Investigation No. 337-TA-984 (deposition testimony).

             Expert witness for Alcate-Lucent USA, Inc., in "Intellectual Ventures, et
             al. v. Toshiba Corporation, et al," Case No. l:14-cv-0764-WTL-TAB in
             the Southern District of Indiana Indianapolis Division (deposition testi-
             mony).

             Expert witness for Nautilus Hyosung, Inc., in "Certain Automated Teller
             Machines, ATM Products, Components Thereof, and Products Containing
             the Same," ITC Investigation No. 337-TA-972 (deposition and hearing
             testimony).

             Expert witness for Toshiba., in "Intellectual Ventures, et al. v. Toshiba
             Corporation, et al," Case No. 13-453-SLR-SRF in the District of Delaware
             (deposition testimony and trial testimony).



                                               2
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 4 of 55 PageID: 39102




             Expert witness for Samsung Electronics Co. LTD. and Microsoft Corpora-
             tion in "Microsoft Corporation, et al. v. FastVDO LLC." Case IPR2016-
             01179 before the Patent Trial and Appeal Board (deposition testimony).

             Expert witness for Samsung., in "Image Processing Technologies, LLC v.
             Samsung Electronics Co., LTD, et. al" Case No. 2:16-CV-0505-JRG in the
             Eastern District of Texas (deposition testimony).

             Expert witness for Harmonic, Inc., in "Avid Technology, Inc. v. Harmonic,
             Inc.," Case No. 17-682-GMS in the District of Delaware (deposition testi-
             mony).

             Expert witness for IPDEV Co., in "IPDEV Co. v. Ameranth, Inc.,"
             Case No. 3:14-cv-01303-DMS-WVG in the Southern District of California
             (deposition testimony).

             Expert witness for Funai, MediaTek, MStar, Vizio, LG and Sigma., in
             "Certain Semiconductor Devices and Consumer Audiovisual Products
             Containing the Same," ITC Investigation No. 337-TA-1047 (deposition and
             trial).

             Expert witness for LG Electronics, Inc., in "Mondis Technology LTD. v.
             LG Electronics, Inc., et al.," Case No. 15-cv-4431 (SRC)(CLW) in the
             District of New Jersey (deposition).

             Expert witness for Eagle View Technologies, Inc., in "Eagle View Tech-
             nologies, Inc. et al. v. Xactware Solutions, Inc., et al.," Case No. 1:15-cv-
             07025-RBK-JS in the District of New Jersey (deposition).

             Expert witness for Apple Inc., in "Qualcomm Inc., v. Apple Inc," Case No.
             3:17-CV-1375-DMS-MDDD in the Southern District of California (depo-
             sition).

             Expert witness for Align Technology, Inc., in "Certain Intraoral Scanners
             and Related Hardware and Software," ITC Investigation No. 337-TA-1090
             (Markman hearing technology tutorial, deposition and hearing testimony).

             Expert witness for Apple Inc., in "Qualcomm Inc., v. Apple Inc," Case No.
             3:17-cv-00108-GPC-MDD and 3:l 7-cv-00110-GPC-MDD in the Southern
             District of California (deposition).

             Expert witness for ZiiLabs Inc. Ltd., m "Certain Graphics Processors


                                                 3
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 5 of 55 PageID: 39103




             and Products Containing the Same," ITC Investigation No. 337-TA-1099
             (Markman Hearing Technology Tutorial and deposition).



              February 28, 2019




                                             4
        Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 6 of 55 PageID: 39104




.....


-
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 7 of 55 PageID: 39105




                                                                                             MARCH2019
                                              Curriculum Vitae

                                      Jonathan I. Arnold, Ph.D.
                                     Jonathan. arnold@chicagoecon.com

      EDUCATION:

      Ph.D. Business Economics, Graduate School of Business, The University of Chicago

      M.B.A. Finance and Accounting, The University of Chicago Graduate School of Business

      B.A.    Economics, The University of Chicago

      PROFESSIONAL EXPERIENCE SINCE 1995:

     2013 -         Testifying Expert Economist, Chicago Economics Corp.

     2013 -         Senior Consultant, Compass Lexecon.

     2012 - 2013    Chief Economist, Office of the Attorney General, New York State

     2006 - 2012    Managing Principal, Analysis Group, Inc.

     1995 - 2006    Principal, Chicago Partners

     TESTIMONY - SINCE 2003:

     •   Declaration in Class v. Samsung Telecommunications America, U.S. District Court, Northern
         District of California, Case No. 3:14-cv-582-JD. (January 2019)
     •   Court Testimony in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court,
         Eastern District of Missouri, Case No. 09-CV-1252-ERW. (January 2019)
     •   Expert Report in re Transcare (Debtor) in the matter of Salvatore Lamonica, as Chapter 7
         Trustee for the Estates of Trans Care v. Lynn Tilton, U.S. Bankruptcy Court, Southern District of
         New York, Chapter 7 Case No. 16-10407. (November 2018)
     •   Rebuttal Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District
         Court, Eastern District of Missouri, Case No. 09-CV-1252-ERW. (November 2018)
     •   Expert Report in U.S.A. v. Matthew Connolly and Gavin Black, U.S. District Court, Southern
         District of New York, Case No. 01:16-CR-00370 (CM). (September 2018)
     •   Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
         District of Missouri, Case No. 09-CV-1252-ERW. (August 2018)
     •   Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
         Eastern District of Missouri, Case No. 09-CV-1252-ERW. (July 2018)
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 8 of 55 PageID: 39106




      •   Deposition in Eagle View Technologies v. Xactware Solutions, U.S. District Court for the District
          of New Jersey, Civil Action No. 15-cv-07025. (May 2018)
      •   Expert Report in State of Washington v. LG Electronics, Superior Court of King County,
          Washington, Case No. 12-2-15842-8. (May 2018)
      •   Rebuttal Expert Report in Eagle View Technologies v. Xactware Solutions, U.S. District Court
          for the District of New Jersey, Civil Action No. 15-cv-07025. (May 2018)
      •   Expert Report in Eagle View Technologies v. Xactware Solutions, U.S. District Court for the
          District of New Jersey, Civil Action No. 15-cv-07025. (May 2018)
      •   Expert Report in Eagle View Technologies v. Xactware Solutions, U.S. District Court for the
          District of New Jersey, Civil Action No. 15-cv-07025. (April 2018)
      •   Testimony In the Matter of Certain Two-Way Radio Equipment and Systems, Related Software and
          Components Thereof United States International Trade Commission, Washington, D.C.,
          Investigation No. 337-TA-1053. (January 2018)
      •   Deposition In the Matter of Certain Two-Way Radio Equipment and Systems, Related Software and
          Components Thereof United States International Trade Commission, Washington, D.C.,
          Investigation No. 337-TA-1053. (November 2017)
      •   Expert Report In the Matter of Certain Two-Way Radio Equipment and Systems, Related Software
          and Components Thereof United States International Trade Commission, Washington, D.C.,
          Investigation No. 337-TA-1053. (October 2017)
      •   Deposition In re Avaya, U.S. Bankruptcy Court of the Southern District of New York, Ch. 11,
          Case No. 17-10089. (October 2017)
      •   Expert Report In re Avaya, U.S. Bankruptcy Court of the Southern District of New York, Ch.
          11, Case No. 17-10089. (October 2017)
      •   Deposition in Stark Master Fund Ltd. and Stark Global Opportunities Master Fund Ltd. v. Credit
          Suisse Securities, U.S. District Court for the Eastern District of Wisconsin, No. 14-cv-689.
          (August 2017)
      •   Testimony in The Financial Oversight and Management Board for Puerto Rico, as representative of
          The Commonwealth of Puerto Rico (PROMESA Title III No. 17 BK 3283-LTS); in re: The
          Financial Oversight and Management Board for Puerto Rico, as representative of Puerto
          Rico Highways & Transportation Authority (PROMESA Title III, No. 17 BK 3567-LTS); Peaje
          Investments v. Puerto Rico Highways & Transportation Authority (Adv. Proc. No. 17-151-
          LTS in 17 BK 3567-LTS and Adv. Proc. No. 17-152-LTS in 17 BK 3283-LTS) (August 2017)
      •   Rebuttal Expert Report in Stark Master Fund Ltd. and Stark Global Opportunities Master Fund
          Ltd. V. Credit Suisse Securities, U.S. District Court of the Eastern District of Wisconsin, No. 14-
          cv-689. (August 2017)
      •   Deposition in The United States of America, ex rel., John H. Oberg v. Pennsylvania Higher
          Education Assistance Agency, U.S. District court of the Easter District of Virginia, No. 1:07-cv-
          00960-CMH-JF A. (August 2017)
      •   Deposition in The Financial Oversight and Management Board for Puerto Rico, as representative of
          The Commonwealth of Puerto Rico (PROMESA Title III No. 17 BK 3283-LTS); in re: The


                                                        2
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 9 of 55 PageID: 39107




            Financial Oversight and Management Board for Puerto Rico, as representative of Puerto
            Rico Highways & Transportation Authority (PROMESA Title III, No. 17 BK 3567-LTS); Peaje
            Investments v. Puerto Rico Highways & Transportation Authority (Adv. Proc. No. 17-151-
            LTS in 17 BK 3567-LTS and Adv. Proc. No. 17-152-LTS in 17 BK 3283-LTS) (July 2017)
        •   Declaration in The Financial Oversight and Management Board for Puerto Rico, as representative
            of The Commonwealth of Puerto Rico (PROMESA Title III No. 17 BK 3283-LTS); in re: The
            Financial Oversight and Management Board for Puerto Rico, as representative of Puerto
            Rico Highways & Transportation Authority (PROMESA Title III, No. 17 BK 3567-LTS); Peaje
            Investments v. Puerto Rico Highways & Transportation Authority (Adv. Proc. No. 17-151-
            LTS in 17 BK 3567-LTS and Adv. Proc. No. 17-152-LTS in 17 BK 3283-LTS) (July 2017)
       •    Expert Report in Stark Master Fund Ltd. and Stark Global Opportunities Master Fund Ltd. V.
            Credit Suisse Securities, U.S. District Court of the Eastern District of Wisconsin, No. 14-cv-
            689. (July 2017)
       •    Expert Report in The United States of America, ex rel., John H. Oberg v. Pennsylvania Higher
            Education Assistance Agency, U.S. District court of the Easter District of Virginia, No. 1:07-cv-
            00960-CMH-JFA. (June 2017)
       •    Deposition in The State of Illinois v. Hitachi, Circuit Court of Cook County, Illinois, County
            Department, Chancery Division, Case No. 2012-CH-35266. (April 2017)
       •    Hearing Testimony in Arista Networks v. Cisco Systems, International Trade Commission
            Washington, D.C., Investigation No. 337-TA-977. (April 2017)
       •    Deposition in Arista Networks v. Cisco Systems, International Trade Commission Washington,
            D.C., Investigation No. 337-TA-977. (February 2017)
       •    Second Supplemental Expert Report in Arista Networks v. Cisco Systems, International Trade
            Commission Washington, D.C., Investigation No. 337-TA-977. (February 2017)
       •    Supplemental Expert Report in Arista Networks v. Cisco Systems, International Trade
            Commission Washington, D.C., Investigation No. 337-TA-977. (February 2017)
       •    Expert Report in Arista Networks v. Cisco Systems, International Trade Commission
            Washington, D.C., Investigation No. 337-TA-977. (January 2017)
       •    Rebuttal Expert Report in The State of Illinois v. Hitachi, Circuit Court of Cook County,
            Illinois, County Department, Chancery Division, Case No. 2012-CH-35266. (January 2017)
       •    Court Testimony in a consolidated proceeding comprising Brigade Leveraged Capital
            Structures Fund v. Alejandro Garcia-Padilla (16-1610), National Public Finance Guarantee v.
            Alejandro Garcia-Padilla (16-2101), Dionisio Trigo-Gonzalez v. Alejandro Garcia-Padilla (16-2257),
            and U.S. Bank Trust National Association v. The Commonwealth of Puerto Rico (16-2510), U.S.
            District Court, District of Puerto Rico. (September 2016)
       •    Deposition in My Ford Touch Consumer Litigation, U.S. District Court, Northern District of
            California, San Francisco Division, Case No. 13-cv-3072-EMC. (September 2016)
       •    Responsive Damages Expert Report in My Ford Touch Consumer Litigation, U.S. District
            Court, Northern District of California, San Francisco Division, Case No. 13-cv-3072-EMC.
            (September 2016)



                                                          3
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 10 of 55 PageID: 39108




        •   Expert Report in The State of Illinois v. Hitachi, Circuit Court of Cook County, Illinois, County
            Department, Chancery Division, Case No. 2012-CH-35266. (August 2016)
        •   Deposition in Philips v. Ford, U.S. District Court, Northern District of California, San Jose
            Division, Case No. 5:14-cv-02989-LHK. (August 2016)
        •   Trial Testimony in Nortek Air Solutions v. Energy Labs, U.S. District Court, Northern District
            of California, San Jose Division, Case No. 5:14-cv-02919-BLF. (August 2016)
        •   Damages Expert Report in My Ford Touch Consumer Litigation, U.S. District Court, Northern
            District of California, San Francisco Division, Case No. 13-cv-3072-EMC. (August 2016)
        •   Expert Report in Philips v. Ford, U.S. District Court, Northern District of California, San Jose
            Division, Case No. 5:14-cv-02989-LHK. (July 2016)
        •   Responsive Expert Report in My Ford Touch Consumer Litigation, U.S. District Court,
            Northern District of California, San Francisco Division, Case No. 13-cv-3072-EMC. (May
            2016)
        •   Supplemental Declaration Lena K. Thodos and David Miller v. Nicor, Circuit Court of Cook
            County, Illinois County Department, Chancery Division, Case No. 11CH06556. (April 2016)
        •   Deposition in Nortek Air Solutions v. Energy Labs, U.S. District Court, Northern District of
            California, San Jose Division, Case No. 5:14-cv-02919-BLF (March 2016)
        •   Expert Report in Nortek Air Solutions v. Energy Labs, U.S. District Court, Northern District of
            California, San Jose Division, Case No. 5:14-cv-02919-BLF (February 2016)
        •   Deposition in My Ford Touch Consumer Litigation, U.S. District Court, Northern District of
            California, San Francisco Division, Case No. 13-cv-3072-EMC. (February 2016)
        •   Deposition in Richard S. Stack, M.D. v. Abbott Laboratories, U.S. District Court, Middle District
            of North Carolina, Case No. 1:12-CV-148. (January 2016)
        •   Expert Report in My Ford Touch Consumer Litigation, U.S. District Court, Northern District of
            California, San Francisco Division, Case No. 13-cv-3072-EMC. (January 2016)
        •   Deposition in Lena K. Thodos and David Miller v. Nicor, Circuit Court of Cook County, Illinois
            County Department, Chancery Division, Case No. 11CH06556. (December 2015)
        •   Expert Report in Richard S. Stack, M.D. v. Abbott Laboratories, U.S. District Court, Middle
            District of North Carolina, Case No. 1:12-CV-148. (December 2015)
        •   Declaration in Russell Dauer v. British Airways, U.S. District Court, Eastern District of New
            York, Case No. 1:12-CV-05567. (November 2015)
       •    Declaration in Lena K. Thodos and David Miller v. Nicor, Circuit Court of Cook County, Illinois
            County Department, Chancery Division, Case No. 11CH06556. (October 2015)
       •    Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
            District of Missouri, Case No. 09-CV-1252-ERW. (October 2015)
       •    Supplemental Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern
            District of New York, Case No. 1:12-cv-05567. (September 2015)




                                                         4
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 11 of 55 PageID: 39109




        •   Deposition in Russell Dover v. British Airways, U.S. District Court, Eastern District of New
            York, Case No. 1:12-cv-05567. (August 2015)
        •   Rebuttal Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern
            District of New York, Case No. 1:12-cv-05567. (June 2015)
        •   Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern District of New
            York, Case No. 1:12-cv-05567. (May 2015)
        •   Expert Report in Thomas & Betts International v. Burny, U.S. District Court, Western District
            of Tennessee, Case No. 2:14-cv-2296-JPM-tmp. (April 2015)
       •    Testimony in Jo Ann Howard and Associates v. J. Douglas CassihJ, U.S. District Court Eastern
            District of Missouri, Case No. 09-CV-1252-ERW. (March 2015)
       •    Supplemental Expert Report in Russell Dover v. British Airways, U.S. District Court,
       •    Deposition in Russell Dover v. British Airways, U.S. District Court, Eastern District of New
            York, Case No. 1:12-cv-05567. (August 2015)
       •    Rebuttal Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern
            District of New York, Case No. 1:12-cv-05567. (June 2015)
       •    Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern District of
            New York, Case No. 1:12-cv-05567. (May 2015)
       •    Expert Report in Thomas & Betts International v. Burny, U.S. District Court, Western
            District of Tennessee, Case No. 2:14-cv-2296-JPM-tmp. (April 2015)
       •    Testimony in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
            Eastern District of Missouri, Case No. 09-CV-1252-ERW. (March 2015)
       •    Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
            Eastern District of Missouri, Case No. 09-CV-1252-ERW. (February 2015)
       •    Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
            Eastern District of Missouri, Case No. 09-CV-1252-ERW. (January 2015)
       •    Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
            Eastern District of Missouri, Case No. 09-CV-1252-ERW. (January 2015)
       •    Reply Declaration in Cryolife, Inc. v. C.R. Bard, Inc., U. 5. District Court of the District of
            Delaware, Case No. CV-14-00559-SLR. (January 2015)
       •    Declaration in Cryolife, Inc. v. C.R. Bard, Inc., U.S. District Court of the District of
            Delaware, Case No. CV-14-00559-SLR. (September 2014)
       •    Expert Report in Illinois Pension Litigation, Circuit Court for the Seventh Judicial Circuit,
            Sangamon County Illinois, Case No. 2014-MRl. (August 2014)
       •    Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, et al., U.S. District Court
            Eastern District of Missouri, Case No. 09-CV-1252-ERW. (August 2014)
       •    Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, et al., U.S. District
            Court Eastern District of Missouri, Case No. 09-CV-1252-ERW. (July 2014)




                                                           5
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 12 of 55 PageID: 39110




       •   Testimony in SolidFX, LLC v. Jeppesen Sanderson, Inc., U.S. District Court, District of
           Colorado, Case No. 11-CV-1468. (April 2014)
       •   Supplemental Expert Report in SolidFX, LLC v. Jeppesen Sanderson, Inc., U.S. District
           Court, District of Colorado, Case No. 11-CV-1468. (April 2014)
       •   Deposition in Noble Systems Corporation v. TRG Holdings LLC, JAMS, Case No.
           1440003731. (April 2014)
       •   Expert Report in Noble Systems Corporation v. TRG Holdings LLC, JAMS, Case No.
           1440003731. (March 2014)
       •   Affidavit in Lena K Thodos and David Miller, et al v. Nicor, Inc. Northern Illinois Gas
           Company, U.S. Circuit Court of Cook County, Illinois County Department, Chancery
           Division, Case No. 11CH06556. (February 2014)
       •   Testimony in C. Geoffrey Hampson, Christopher Hampson, and Hampson Equities, Ltd., v.
           Live Current Media, Inc. and David Jeffs, JAMS, Case No. 1260002566. (October 2013)
       •   Deposition in C. Geoffrey Hampson, Christopher Hampson, and Hampson Equities, Ltd., v.
           Live Current Media, Inc. and David Jeffs, JAMS, Case No. 1260002566. (October 2013)
       •   Expert Report in C. Geoffrey Hampson, Christopher Hampson, and Hampson Equities,
           Ltd., v. Live Current Media, Inc. and David Jeffs, JAMS, Case No. 1260002566. (September
       •   Testimony in AM General, LLC v. BAE Systems, Inc., et al., St. Joseph Superior Court, State
           of Indiana County of St. Joseph, Case No. 71D07-0907-PL-00195. (October 2012)
       •   Deposition in SolidFX, LLC v. Jeppesen Sanderson, Inc., U.S. District Court, District of
           Colorado, Case No. 11-CV-1468. (February 2012)
       •   Deposition in St. Joseph Superior Court, State of Indiana County of St. Joseph, Case No.
           71D07-0907-PL-00195. (May 2012)
       •   Supplemental Expert Report in AM General, LLC v. BAE Systems, Inc., et al., St. Joseph
           Superior Court, State of Indiana County of St. Joseph, Case No. 71D07-0907-PL-00195. (April
       •   Rebuttal Expert Report in AM General, LLC v. BAE Systems, Inc., et al., St. Joseph Superior
           Court, State of Indiana County of St. Joseph, Case No. 71D07-0907-PL-00195. (April 2012)
       •   Expert Report in AM General, LLC v. BAE Systems, Inc., et al., St. Joseph Superior Court,
           State of Indiana County of St. Joseph, Case No. 71D07-0907-PL-00195. (March 2012)
       •   Expert report in SolidFX, LLC v. Jeppesen Sanderson, Inc., U.S. District Court, District of
           Colorado, Case No. 11-CV-1468. (February 2012)
       •   Deposition in Edgenet, Inc. v. Home Depot U.S.A., Inc., and James Musial, State of
           Wisconsin, Circuit Court, Waukesha County, Case No. 10-CV-10910. (December 2011)
       •   Expert report in Edgenet, Inc. v. Home Depot U.S.A., Inc., and James Musial, State of
           Wisconsin, Circuit Court, Waukesha County, Case No. 10-CV-10910. (October 2011)
       •   Testimony in BGCantor Market Data, L.P. v. Tullett Prebon Americas Corp., American
           Arbitration Association, Case No. 50-148-T-00737-10. (September 2011)




                                                        6
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 13 of 55 PageID: 39111




       •   Deposition in BGCantor Market Data, L.P. v. Tullett Prebon Americas Corp., American
           Arbitration Association, Case No. 50-148-T-00737-10. (July 2011)
       •   Second Supplemental Expert report in BGCantor Market Data, L.P. v. Tullett Prebon
           Americas Corp., American Arbitration Association, Case No. 50-148-T-00737-10. (July 2011)
       •   Supplemental Expert report in BGCantor Market Data, L.P. v. Tullett Prebon Americas
           Corp., American Arbitration Association, Case No. 50-148-T-00737-10. (July 2011)
       •   Expert report in MBDA UK Limited v. Raytheon Company, American Arbitration
           Association, Case No. 50-180-T-00462-04. (June 2011)
       •   Expert report in BGCantor Market Data, L.P. v. Tullett Prebon Americas Corp., American
           Arbitration Association, Case No. 50-148-T-00737-10. (June 2011)
       •   Testimony in Agility Defense & Government Services, Inc. v. DynCorp International, LLC,
           American Arbitration Association, Case No. 13-132-00990-10. (April 2011)
       •   Deposition in Agility Defense & Government Services, Inc. v. DynCorp International, LLC,
           American Arbitration Association, Case No. 13-132-00990-10. (March 2011)
       •   Testimony in Citadel Investment Group, L.L.C. v. Matthew B. Hinerfeld, American
           Arbitration Association, Case No. 51116972 09. (February 2011)
       •   Deposition in Citadel Investment Group, L.L.C. v. Matthew B. Hinerfeld, American
           Arbitration Association, Case No. 51116972 09. (February 2011)
       •   Expert report in Citadel Investment Group, L.L.C. v. Matthew B. Hinerfeld, American
           Arbitration Association, Case No. 51116972 09. (February 2011)
       •   Expert report in Agility Defense & Government Services, Inc. v. DynCorp International,
           LLC, American Arbitration Association, Case No. 13-132-00990-10. (December 2010)
       •   Arbitration testimony in ADA-ES, Inc., et al. v. Norit Americas, Inc., American Arbitration
           Association, Case No. 13-132- Y 00718 09. (October 2010)
       •   Deposition in ADA-ES, Inc., et al. v. Norit Americas, Inc., American Arbitration Association,
           Case No. 30 192 Y 00718 09. (July 2010)
       •   Expert report in ADA-ES, Inc., et al. v. Norit Americas, Inc., American Arbitration
           Association, Case No. 30 192 Y 00718 09. (July 2010)
       •   Deposition in Citadel Investment Group, L.L.C. et al. v. Mikhail Malyshev and Jace
           and CIG GP, L.L.C., American Arbitration Association, Case No. AAA 51166 00969 09 and
           Case No. AAA 51166 00970 09. (June 2010)
       •   Expert report in Citadel Investment Group, L.L.C. et al. v. Mikhail Malyshev and Jace
           Kohlmeier and Mikhail Malyshev and Jace Kohlmeier v. Citadel Investment Group, L.L.C.
           and CIG GP, L.L.C., American Arbitration Association, Case No. AAA 51166 00969 09 and
           Case No. AAA 51166 00970 09. (June 2010)
       •   Expert report in Citadel Investment Group, L.L.C. et al. v. Mikhail Malyshev and Jace
           Kohlmeier and Mikhail Malyshev and Jace Kohlmeier v. Citadel Investment Group, L.L.C.
           and CIG GP, L.L.C., American Arbitration Association, Case No. AAA 51166 00969 09 and
           Case No. AAA 51166 00970 09. (June 2010)



                                                       7
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 14 of 55 PageID: 39112




       •   Deposition in Marc S. Kirschner v. Thomas H. Lee Partners L.P., et al., U.S. District Court,
           Southern District of New York, Case No. 07 CIV 7074. (June 2010)
       •   Expert report in Marc S. Kirschner v. Thomas H. Lee Partners L.P., et al., U.S. District Court,
           Southern District of New York, Case No. 07 CIV 7074. (April 2010)
       •   Court testimony in Federal Trade Commission v. Lundbeck Inc. and State of Minnesota v.
           Lundbeck Inc., U.S. District Court, District of Minnesota, Case No. 08-CV-6379 (JNE/JJG)
           and Case No. 08-CV-6381 (JNE/JJG). (December 2009)
       •   Deposition in Encore Capital Group, Inc., et al.v. Jefferson Capital Systems, Inc., American
           Arbitration Association, Case No. AAA 13-148-Y-01611-08 and Case No. AAA #73-148-Y
           32920-08. (August 2009)
       •   Supplemental expert report in Encore Capital Group, Inc., et al.v. Jefferson Capital Systems,
           Inc., American Arbitration Association, Case No. AAA 13-148-Y-01611-08 and Case No.
           AAA 73-148-Y-32920-08. (August 2009)
       •   Deposition in Federal Trade Commission v. Lundbeck Inc. and State of Minnesota v.
           Lundbeck Inc., U.S. District Court, District of Minnesota, Case No. 08-CV-6379 (JNE/JJG)
           and Case No. 08-CV-6381 (JNE/JJG). (August 2009)
       •   Expert report in CompuCredit Corporation v. Columbus Bank and Trust Company,
           Superior Court of Fulton County, State of Georgia, Case No. 2008-CV-157010. (August 2009)
       •   Expert report in Encore Capital Group, Inc., et al.v. Jefferson Capital Systems, Inc.,
           American Arbitration Association, Case No. AAA 13-148-Y-01611-08 and Case No. AAA 73-
           148-Y-32920-08. (July 2009)
       •   Supplemental expert report in Federal Trade Commission v. Lundbeck Inc. and State of
           Minnesota v. Lundbeck Inc., U.S. District Court, District of Minnesota, Case No. 08-CV-6379
           (JNE/JJG) and Case No. 08-CV-6381 (JNE/JJG). (July 2009)
       •   Supplement to expert report in Federal Trade Commission v. Lundbeck Inc. and State of
           Minnesota v. Lundbeck Inc., U.S. District Court, District of Minnesota, Case No. 08-CV-6379
           (JNE/JJG) and Case No. 08-CV-6381 (JNE/JJG). (June 2009)
       •   Rebuttal expert report in Hawaii Structural Ironworkers Pension Trust Fund v. Calpine
           Corporation, Superior Court of the State of California, County of Santa Clara, Case No. 1-04-
           CV-021465. (May 2009)
       •   Expert report in Federal Trade Commission v. Lundbeck Inc. and State of Minnesota v.
           Lundbeck Inc., U.S. District Court, District of Minnesota, Case No. 08-CV-6379 (JNE/JJG)
           and Case No. 08-CV-6381 (JNE/JJG). (April 2009)
       •   Expert report in Hawaii Structural Ironworkers Pension Trust Fund v. Calpine Corporation,
           Superior Court of the State of California, County of Santa Clara, Case No. 1-04-CV-021465.
           (April 2009)
       •   Expert report in the arbitration between BASF Corporation v. POSM II Properties
           Partnership LP, American Arbitration Association, Arbitration No. 70-198-Y-00547-07 (May
           2008)




                                                        8
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 15 of 55 PageID: 39113




       •   Deposition in General Electric Company v. BASF Corporation, U.S. District Court, Southern
           District of New York, Civil Action No. 06 CV 0283. (April 2008)
       •   Rebuttal expert report in General Electric Company v. BASF Corporation, U.S. District
           Court, Southern District of New York, Civil Action No. 06 CV 0283. (December 2007)
       •   Expert report in General Electric Company v. BASF Corporation, U.S. District Court,
           Southern District of New York, Civil Action No. 06 CV 0283. (December 2007)
       •   Court testimony in BASF Corporation v. Lyondell Chemical Company, Superior Court of
           Morris County, New Jersey (Law Division), Civil Action No. L-001069-05. (July 2007)
       •   Deposition in BASF Corporation v. Lyondell Chemical Company, Superior Court of Morris
           County, New Jersey (Law Division), Civil Action No. L-001069-05. (June 2007)
       •   Rebuttal expert report in Parmalat Securities Litigation, U.S. District Court, Southern
           District of New York, Master Docket No. 04 MD 1653 (LAK). (June 2007)
       •   Affidavit in BASF Corporation v. Lyondell Chemical Company, Superior Court of Morris
           County, New Jersey (Law Division), Docket No. MRS-L-001069-05. (June 2007)
       •   Expert report in re Parmalat Securities Litigation, U.S. District Court, Southern District of
           New York, Master Docket No. 04 MD 1653 (LAK) (and related to 04 Civ. 0030 (LAK)). (May
           2007)
       •   Affidavit in BASF Corporation v. Lyondell Chemical Company, Superior Court of Morris
           County, New Jersey (Law Division), Civil Action No. L-001069-05. (April 2007)
       •   Deposition in BASF Corporation v. Lyondell Chemical Company, Superior Court of Morris
           County, New Jersey (Law Division), Civil Action No. L-001069-05. (March 2007)
       •   Rebuttal expert report in BASF Corporation v. Lyondell Chemical Company, Superior Court
           of Morris County, New Jersey (Law Division), Civil Action No. L-001069-05. (February 2007)
       •   Expert report in BASF Corporation v. Lyondell Chemical Company, Superior Court of
           Morris County, New Jersey (Law Division), Civil Action No. L-001069-05. (December 2006)
       •   Court testimony in Marshall, O'Toole, Gerstein, Murray & Borun v. Eazypower, Circuit
           Court of Cook County, Illinois (Law Division), Civil Action No. 98 L 013501. (April 2006)
       •   Court testimony in White v. Heartland High-Yield Municipal Bond Fund, U.S. District
           Court, Eastern Division of Wisconsin, Civil Action No. OO-C-1388. (December 2005)
       •   Court testimony in the arbitration between City of Bangor, Maine v. Citizens
           Communications Company v. Barrett Paving Materials, U.S. District Court, District of
           Maine, Civil Action No. 02-183-B-S. (September 2005)
       •   Deposition in Marshall, O'Toole, Gerstein, Murray & Borun v. Eazypower, Circuit Court of
           Cook County, Illinois (Law Division), Civil Action No. 98 L 013501. (August 2005)
       •   Deposition in Neopost Industrie v. PFE International, U.S. District Court, Northern District
           of Illinois Chicago Division, Civil Action No. 04-C-5047. (June 2005)
       •   Expert declaration (with Andrew Wong) in Abbott Laboratories v. ANDRX
           Pharmaceuticals, U.S. District Court, Northern District of Illinois, Eastern Division, Civil
           Action No. 05 C01490. (May 2005)


                                                        9
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 16 of 55 PageID: 39114




       •   Expert report in Neopost Industrie v. PFE International, U.S. District Court, Northern
           District of Illinois Chicago Division, Civil Action No. 04-C-5047. (May 2005)
       •   Expert report in IPXL Holdings v. Amazon, U.S. District Court, Eastern District of Virginia,
           Civil Action No. 04-CV-70. (July 2004)
       •   Deposition in White v. Heartland High-Yield Municipal Bond Fund, U.S. District Court,
           Eastern Division of Wisconsin, Civil Action No. OO-C-1388. (June 2004)
       •   Affidavit in IPXL Holdings v. Amazon, U.S. District Court, Eastern District of Virginia, Civil
           Action No. 04-CV-70. (June 2004)
       •   Expert disclosure in Chicopee v. Johnson & Johnson, American Arbitration Association,
           AAA No. 13 Y 181 010402. (June 2004)
       •   Expert report in IPXL Holdings v. Amazon, U.S. District Court, Eastern District of Virginia,
           Civil Action No. 04-CV-70. (June 2004)
       •   Expert report in Marshall, O'Toole, Gerstein, Murray & Borun v. Eazypower, Circuit Court
           of Cook County, Illinois (Law Division), Civil Action No. 98 L 013501. (June 2004)
       •   Deposition in American Century Services v. American International Specialty Lines
           Insurance, U.S. District Court, Southern District of New York, Civil Action No. 01-CV-8847.
           (May 2004)
       •   Expert report in White v. Heartland High-Yield Municipal Bond Fund, U.S. District Court,
           Eastern Division of Wisconsin, Civil Action No. OO-C-1388. (April 2004)
       •   Deposition in City of Bangor, Maine v. Citizens Communications Company v. Barrett
           Paving Materials, U.S. District Court, District of Maine, Civil Action No. 02-183-B-S.
           (February 2004)
       •   Testimony in the arbitration between Solvay Pharmaceuticals v. Duramed Pharmaceuticals,
           American Arbitration Association, Arbitration No. 53 181 00564 02. (January 2004)
       •   Deposition in the arbitration between Solvay Pharmaceuticals v. Duramed Pharmaceuticals,
           American Arbitration Association, Arbitration No. 53 181 00564 02. (January 2004)
       •   Expert report in the arbitration between Solvay Pharmaceuticals v. Duramed
           Pharmaceuticals, American Arbitration Association, Arbitration No. 53 181 00564 02.
           (December 2003)
       •   Declaration in American Century Services v. American International Specialty Lines
           Insurance, U.S. District Court, Southern District of New York, Civil Action No. 01-CV-8847.
           (September 2003)
       •   Expert report in American Century Services v. American International Specialty Lines
           Insurance, U.S. District Court, Southern District of New York, Civil Action No. 01-CV-8847.
           (August 2003)
       •   Testimony in the arbitration between Sceon Lighting Systems v. Snap-on, American
           Arbitration Association, Arbitration No. 51 Y 181 00577 01. (June 2003)




                                                      10
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 17 of 55 PageID: 39115




       •   Expert report in the arbitration between Abbott Laboratories and Zurich American
           Insurance Company of Illinois (an international arbitration seated in London). (February
           2003)
       TEACHING EXPERIENCE:

       •   Columbia University and Duke University
           Guest Lecturer (2002- 2004)
       •   The University of Chicago, Department of Economics and Graduate School of Business
           Lecturer (1998 - 1999)
           Taught microeconomics (topics included price theory, industrial organization, capital
           theory, principles of labor economics, and durable goods economics)
       •   Loyola University Chicago School of Law
           Lecturer of Law (1997 -1998)
           Taught antitrust economics
       PROFESSIONAL AFFILIATIONS:

      American Economics Association

      OTHER:

      Certified Public Accountant




                                                     11
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 18 of 55 PageID: 39116
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 19 of 55 PageID: 39117




                                                                                        STROZ FRIEDBERG
                                                                                                               an Aon company



                                                                              CURRICULUM VITAE

                                                                       E      geoff.cohen@aon.com
       Geoff A. Cohen, Ph.D.
                                                                       T      +1 617.807.8508
      Vice President
                                                                       53 State Street, Suite 2200, Boston, MA 02109
      Boston, Massachusetts




      PROFESSIONAL EXPERIENCE


      STROZ FRIEDBERG, LLC
      Vice President
      2015 to Present

      ELYSIUM DIGITAL, LLC
      Computer Scientist
      2005 to 2015

      COHERENCE ENGINE
      Principal
      2003 to 2005

      CAP GEMINI ERNST & YOUNG CENTER FOR BUSINESS INNOVATION
      Senior Consultant/Manager
      1999 to 2002

      IBM
      Intern
      1996 to 1997

      DATA GENERAL
      Intern
      1994 to 1995

      CONGRESSIONAL BUDGET OFFICE, NATIONAL SECURITY DIVISION
      Assistant Analyst
      1992 to 1994



      EDUCATION

      DUKE UNIVERSITY
      Ph.D., Computer Science, 2001
      Dissertation: "Architecture, Implementation, and Applications of Bytecode Transformation"

      PRINCETON UNIVERSITY
      A.B., Woodrow Wilson School of Public and International Affairs, 1992




      www.aon.com
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 20 of 55 PageID: 39118




                                                                                       STROZ FRIEDBERG
                                                                                                                   an Aon company



                                                                            CURRICULUM VITAE

                                                                       E    geoff.cohen@aon.com
       Geoff A. Cohen, Ph.D.
                                                                       T   +1 617.807.8508
      Vice President
                                                                       53 State Street, Suite 2200, Boston, MA 02109
       Boston, Massachusetts



      PUBLICATIONS

      October 2010: "Targeting Third-Party Collaboration." In Proc. Deterring CyberAttacks: Informing Strategies and Developing
      Options for U.S. Policy.

      May 2005: "The Invisible Handshake: Open Source Principles for Business." Monitor Networks White Paper.

      2004: "Using Bytecode Transformation to Integrate New Features." In Aspect-Oriented Software Development.

      2003: "Spaces of the Real: How Sensors Will Change the Way We See the World." Perspectives on Business Innovation 9:
      79-84.

      2002: "The Bionic Organization." Geoff A. Cohen and John S. Parkinson. Perspectives on Business Innovation 8: 79-84.

      February 2002: "An Open Letter to the Software Nobility." Geoff A. Cohen and Alan Radding. Center for Business Innovation
      Working Paper.

      June 2001: "Travels in Silicon: Reflections on the Center for Business Innovation's Untethered Devices Rave." Geoff A.
      Cohen and Mukul Kanabar. Center for Business Innovation Working Paper.

      2001: "Taking Up Serpents: How ASPs are Changing the Face of Consulting." Perspectives on Business Innovation 6: 51-
      55.

      2000: "Pushing Platforms: Corporate Venture Funds." Perspectives on Business Innovation 5: 26-32.

      October 1999: "Toward Automatic State Management for Replicated Dynamic Web Services." Geoff Berry, Jeff Chase,
      Geoff Cohen, Landon Cox, and Amin Vahdat. In Proc. Network Storage Symposium (NETSTORE'99).

      June 1998: "Automatic Program Transformation with JOIE." Geoff A. Cohen, Jeffrey S. Chase, and David L. Kaminsky. In
      Proc. USENIX Annual Technical Conference (ATEC'98).



      PATENTS
      Dynamic object migration method using proxy object links to support automatic object distribution in an object-oriented
      environment. Geoffrey Alexander Cohen, David Louis Kaminsky, and Richard Adam King. US Patent 6,324,543, filed March
      6, 1998, and issued November 27, 2001.

      Method and system of running object-oriented programs across a network through compression and distillation of remote
      method invocation. Geoffrey Alexander Cohen, David Louis Kaminsky, and Jonathan Michael Seeber. US Patent 6,125,400,
      filed November 10, 1997, and issued September 26, 2000.

      Apparatus and method for dynamically modifying class files during loading for execution. Geoffrey Alexander Cohen and
      Richard Adam King. US Patent 6,072,953, filed September 30, 1997, and issued June 6, 2000.




      www.aon.com                                                                                                                 2
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 21 of 55 PageID: 39119




                                                                                       STROZ FRIEDBERG
                                                                                                                   an Aon company



                                                                            CURRICULUM VITAE

                                                                       E    geoff.cohen@aon.com
      Geoff A. Cohen, Ph.D.
                                                                       T    +1 617.807.8508
      Vice President
                                                                       53 State Street, Suite 2200, Boston, MA 02109
      Boston, Massachusetts



      Methods, systems, and computer program products for generating client/server applications. Geoffrey Alexander Cohen,
      James P. Gray, David Louis Kaminsky, Manoj V. S. Kasichainula, Richard Adam King, Zhiyong Li, and Phillip Allan Stone.
      US Patent 6,011,918, filed April 22, 1998, and issued January 4, 2000.

      Process for running applets over non-IP networks. Geoffrey Alexander Cohen, David Louis Kaminsky, Richard Adam King,
      and Matthew Raymond MacKinnon. US Patent 5,805,829, filed October 1, 1996, and issued September 8, 1998.



      PRESS APPEARANCES
      August, 26, 2010: "Big Brother and the Civilian Network." Geoff A. Cohen and Jay Stanley. Homeland Security 2020: The
      Future of Defending the Homeland. Day 4: Cyber Security. C-SPAN.



      TESTIMONY
      2018: UMG Recordings, Inc. et al. v. Grande Communications Networks LLC et al.
      U.S. District Court, Western District of Texas, Case No. 1 :17-cv-00365
      Submitted expert report on behalf of Grande Communications Network and Patriot Media Consulting (represented by
                Armstrong Teasdale) in a copyright matter involving BitTorrent.

      2018: 3G Licensing, S.A. et al. v. Blackberry Limited et al.
      U.S. District Court, District of Delaware, Case Nos. 1:17-cv-00082, 83, 84, 85
      Submitted multiple declarations regarding claim construction on behalf of 3G Licensing (represented by Susman Godfrey) in
      a patent matter regarding telecommunications technologies.

      2018: Eagle View Technologies, Inc. et al. v. Xactware Solutions Inc. et al.
      U.S. District Court, District of New Jersey, Case No. 15-cv-07025
      Submitted multiple expert reports and was deposed regarding embodiment of asserted patents by Plaintiffs' products and
      non-infringement of Defendants' products on behalf of Xactware Solutions, Inc. (represented by McCarter & English) in a
      patent matter regarding roof modeling using aerial imagery.

      2017, 2018: Calendar Research LLC v. StubHub, Inc. et al.
      U.S. District Court, Central District of California, Case No. 2:17-cv-04062
      Submitted multiple declarations, expert report, and was deposed on behalf of Calendar Research LLC (represented by
      Pierce Sergenian) in a trade secret matter involving scheduling software.

      2017, 2018: Vaporstream, Inc. v. Snap Inc. d/b/a Snapchat, Inc.
      U.S. District Court, Central District of California, Case No. 2:17-cv-00220
      Was deposed multiple times and submitted declaration and expert report regarding validity and submitted declaration
      regarding claim construction, on behalf of Vaporstream, Inc. (represented by Susman Godfrey) in a patent matter involving
      ephemeral data.

      2017: lnte/licheck Mobilisa, Inc. v. Wizz Systems LLC
      U.S. District Court, Western District of Washington, Case No. 2: 15-cv-00366




      www.aon.com                                                                                                                 3
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 22 of 55 PageID: 39120




                                                                                          STROZ FRIEDBERG
                                                                                                                      an Aon company



                                                                              CURRICULUM VITAE

                                                                        E     geoff.cohen@aon.com
      Geoff A. Cohen, Ph.D.
                                                                        T    +1 617.807.8508
      Vice President
                                                                        53 State Street, Suite 2200, Boston, MA 02109
      Boston, Massachusetts



      Submitted expert report regarding validity on behalf of lntellicheck Mobilisa, Inc. (represented by Beusse Wolter Sanks &
      Maire) in a patent matter involving identification validation software.

      2015, 2016: DataTern, Inc. v. Blazent, Inc. eta/.
      U.S. District Court, District of Massachusetts, Case No. 1 :11-cv-11970
      Was deposed, submitted two declarations concerning claim construction, and submitted two affidavits regarding
      infringement and validity on behalf of DataTern, Inc. (represented by Mccarter & English) in a patent matter regarding
      object-relational mapping.

      2016: Sisoian v. International Business Machines Corporation
      U.S. District Court, Western District of Texas, Case. No. 1:14-cv-00565
      Submitted expert report on behalf of International Business Machines Corporation (represented by Yetter Coleman) in a
      matter involving trade secret allegations pertaining to Smalltalk source code.

      2016: Avid Technology, Inc. v. Media Gobbler, Inc.
      U.S. District Court, District of Massachusetts, Case No. 1: 14-cv-137 46
      Was deposed and submitted expert report on behalf of Media Gobbler, Inc. (represented by Perkins Coie) in a matter
      involving allegations of trade secret misappropriation relating to audio file formats.

      2015: In re Application No. 13/447, 932 to Collins et al.
      United States Patent and Trademark Office
      Submitted declaration on behalf of Vaporstream, Inc.

      2015: Media Bridge LLC v. Clear Channel Outdoor Holdings Inc. et al.
      U.S. District Court, District of Delaware, Case No. 1: 15-cv-00122
      Submitted declaration on behalf of Media Bridge, LLC (represented by Farnan LLP) in a patent infringement matter
      regarding interactive mobile advertising platforms.

      2015: SpectorSoft Corporation v. Helios Software, LLC
      United States Patent and Trademark Office, Patent Trial and Appeal Board, Case No. 2015-01599
      Submitted declaration on behalf of SpectorSoft Corporation (represented by Sterne, Kessler, Goldstein & Fox) in support of
      petition for inter partes review regarding a network monitoring patent.

      2013, 2014, and 2015: Helios Software LLC et al. v. SpectorSoft Corporation
      U.S. District Court, District of Delaware, Case No. 1:12-cv-00081
      Testified as an expert witness at trial, was deposed, submitted two expert reports regarding invalidity, and submitted three
      declarations on behalf of SpectorSoft Corporation (represented by Shartsis Friese) in a patent case regarding network
      monitoring.

      2014: PCMS International, Inc. v. 2295113 Canada, Inc.
      Delaware Court of Chancery, Case No. 8406
      Was deposed and submitted expert report on behalf of 2295113 Canada, Inc. (represented by Richards Layton & Finger) in
      a trade secret dispute regarding point of sale system technology.

      2014: Amazon.com, Inc. v. Commissioner of Internal Revenue
      U.S. Tax Court, Case No. 31197-12




      www.aon.com                                                                                                                    4
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 23 of 55 PageID: 39121




                                                                                        STROZ FRIEDBERG
                                                                                                                     an Aon company



                                                                             CURRICULUM VITAE

                                                                       E     geoff.cohen@aon.com
      Geoff A. Cohen, Ph.D.
                                                                       T    +1 617.807.8508
      Vice President
                                                                       53 State Street, Suite 2200, Boston, MA 02109
      Boston, Massachusetts



      Testified and deposed as expert witness and submitted two expert reports on behalf of Commissioner of Internal Revenue in
      a dispute regarding software valuation.

      2013: CA, Inc. v. New Relic, Inc.
      U.S. District Court, Eastern District of New York, Case No. 2:12-cv-05468
      Was deposed, submitted two expert reports regarding invalidity and non-infringement, submitted three declarations, and
      submitted affidavit regarding claim construction on behalf of New Relic, Inc. (represented by Keker & Van Nest) in a patent
      case involving application performance management software.

      2013: Internal Revenue Service v. National Treasury Employees Union, Chapter 68
      Testified as expert witness at arbitration on behalf of the National Treasury Employees Union in an employment matter
      involving reliability of a web application.

      2012: Apple Inc. v. Samsung Electronics Co., Ltd. et al.
      U.S. District Court, Northern District of California, Case No. 5:12-cv-00630
      Was deposed on two occasions and submitted two declarations on behalf of Samsung Electronics Co., Ltd. et al.
      (represented by Quinn Emanuel Urquhart & Sullivan) in a patent matter regarding smartphone user interfaces.

      2010: Toshiba Corporation v. Imation Corp. et al.
      U.S. District Court, Western District of Wisconsin, Case No. 3:09-cv-00305
      Submitted declaration on behalf of Imation Corp. et al. (represented by Fish & Richardson) in a patent matter involving DVD
      reader calibration technology.

      2009: The Matter of Certain Automotive Multimedia Display and Navigation Systems, Components Thereof, and Products
      Containing Same
      U.S. International Trade Commission, Case No. 337-TA-657
      Testified as expert witness, was deposed on two occasions, submitted multiple expert reports, and submitted affidavit
      concerning patent infringement and claim construction on behalf of Honeywell International Inc. (represented by Robins
      Kaplan) in a patent matter regarding GPS and navigation systems.

      2007: Embassy Software Corporation v. eCopy, Inc.
      U.S. District Court, District of New Hampshire, Case No. 1 :06-cv-00391
      Submitted expert report on behalf of eCopy, Inc. (represented by Goodwin Procter) in a matter involving allegations of
      copyright and trade secret misappropriation regarding PDF creation software.

      2006: Omnipoint Holdings, Inc. v. Town of Brookline et al.
      U.S. District Court, District of Massachusetts, Case No. 1:05-cv-10644
      Was deposed in official capacity as member of Town of Brookline committee in a matter regarding PCS technology and the
      placement of panel antennas in a residential area.


      PROFESSIONAL AND CIVIC AFFILIATIONS


          •    Member, Intelligence Science and Technology Experts Group (ISTEG), National Academy of Sciences, working in
               support of the Office of the Director of National Intelligence (ODNI)




      www.aon.com                                                                                                                   5
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 24 of 55 PageID: 39122




                                                                                 STROZ FRIEDBERG
                                                                                                          an Aon company


                                                                      CURRICULUM VITAE

                                                                 E    geoff.cohen@aon.com
      Geoff A. Cohen, Ph.D.
                                                                 T    +1 617.807.8508
      Vice President
                                                                 53 State Street, Suite 2200, Boston, MA 02109
      Boston, Massachusetts



          •   Member, USACM Council, Public Policy Committee of the Association for Computing Machinery

          •   National Research Council Workshop on Deterring CyberAttacks

          •   Peer Reviewer, U.S. Department of Commerce Broadband Technology Opportunities Program



      02/19




      w,vw.aon.com                                                                                                  6
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 25 of 55 PageID: 39123
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 26 of 55 PageID: 39124




        Joseph L. Mundy
        President, Vision Systems Inc.

        EDUCATION:
        Rensselaer Polytechnic Institute
        Ph.D. Electrical Engineering, 1969; M. Engr., 1966; B.E.E., 1963.
        GE Career Highlights:
        Dr. Mundy joined General Electric's Research and Development Center
        (CRD) in 1963. His early projects at CRD include: High power microwave
        tube design, a superconductive computer memory system, the design of high
        density integrated circuit associative memory arrays, the application of
        transform coding to image data compression. He is the co-inventor ofvaractor
        bootstrapping, a key technique widely used today in the design of MOS
        integrated circuits. His design of an integrated associative memory cell is still
        the most compact and requires only 5 MOS transistors.
        From 1972 until 2002, Dr. Mundy led a group involved in the research and
        development of image understanding and computer vision systems. In the
        early 1970's his group developed one of the first major applications of
        computer vision to industrial inspection. A system was developed to inspect
        incandescent lamp filaments at the rate of 15 parts/sec and achieved
        classification performance of less than one error per thousand. The system
        operated in production for many years.
        During the late 1970's his group developed an extensive system for the
        inspection of jet engine turbine components involving both 3-d range sensing
        and ultra-violet imaging of fluorescent crack features. This project involved
        the use of 3D bicubic CAD models to control the motion of a fifteen-axis
        inspection machine and the development of high throughput hardware for the
        processing of flaw image data. A final version of this machine was installed
        at Kelly AFB and was demonstrated to be superior to human inspectors with
        significant cost savings in used part recovery. This system pioneered many
        techniques in CAD model-supported inspection of industrial components.
        In the 1980's Dr. Mundy's group began to apply image understanding
        algorithms to aerial reconnaissance. He developed a system for aircraft
        recognition based on a sparse feature, called the vertex-pair, which achieved
        98% recognition accuracy in a test on realistic airfield scenes.
        Dr. Mundy also participated in the development of a novel CAD-based wafer
        inspection system in the mid-1980s that led to a start up company. The
        company produced a working prototype in collaboration with Hewlett-
        Packard. The company, Contrex, was eventually sold to Fairchild
        Semiconductor.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 27 of 55 PageID: 39125




        During the 1990's the group developed the use of X-ray stereo
        photogrammetry to enable the measurement of internal casting features from
        multiple X-ray views. The system employs robust statistical bundle
        adjustment over dozens of views. The 3-d reconstruction achieves an accuracy
        of better than 0.005", allowing practical manufacturing metro logy. This new
        approach is currently being used in production by GE's Aircraft Engine
        division to plan drilling operations for airfoil castings.
        While at GE, Dr. Mundy accumulated over 20 granted patents.

        Brown University Career Highlights:
        Dr. Mundy joined the division of engineering at Brown in 2002 as Professor
        of Engineering (Research). Prof. Mundy carried out research in including
        nano-computing architectures with emphasis on CMOS devices with nano-
        scale gate lengths so that logic operation is dominated by thermal noise. He
        originated novel logic circuits that produce correct logic results even when
        random noise dominates the logic signals. He also developed a new approach
        to analyzing such circuits using queuing theory. These architectures are
        aimed at the next generation of silicon devices where the gate lengths are only
        a few nanometers. His research at Brown also included the development of
        new algorithms for the 3D reconstruction of blood vessel networks from
        computer tomographic imaging scanners (CT). These vessel networks
        provide unique information about the effect of cancer drugs on tumors,
        whose growth is enabled by the evolution of new vessel pathways. This work
        led to the founding of Bio Tree Systems, a company he co-founded to
        develop diagnostic tests for the effectiveness of cancer drugs. He also
        conducted research in aerial reconnaissance for the Department of Defense,
        including the National Geospatial Intelligence Agency. This work involved
        the development of new probabilistic representations of 3D space to account
        for the inherent ambiguity of extracting geometric descriptions from multiple
        image views. This new representation supports accurate determination of
        scene dynamics (change detection) in spite of the spatial ambiguity. While at
        Brown, he advised and graduated eight Ph.D. students who carried out
        research in image analysis and 3D modeling from imagery.

        Vision Systems Career Highlights:
        Dr. Mundy left Brown in June 2016 to focus on his company, Vision
        Systems Inc. (VSI) as President. Vision Systems carries out research on
        aerial reconnaissance for the Department of Defense and other intelligence
        agencies. Some current projects at VSI include the fully automated
        construction of large scale digital elevation models (DEMs) from satellite
        imagery to support military planning and with commercial application to
        virtual reality tours for sports such as skiing and mountain biking. This work
        was funded by the Intelligence Advanced Research Project Agency (IARPA).
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 28 of 55 PageID: 39126




        VSI also is developing an anatomical model of the human face to improve
        recognition accuracy in a 4 year research program on facial recognition. This
        research is also funded by IARPA and has commercial application in the
        field of plastic surgery. The development of a new model for the human eye
        anatomy is described in a paper at the Joint Meeting of the American Society
        of Plastic Surgeons in May 2016. VSI also has an ongoing project on the
        acquisition of large-scale 3-d models from satellite imagery to detect
        structural changes in buildings and other infrastructure. As an example, a
        digital surface model of the entire city of Mosul, Iraq was created fully
        automatically. This project also includes the automated extraction of
        polyhedral building models. VSI also is carrying out research for DARPA's
        Global Change Analysis (GCA) program. The research is focused on
        automatic description of damage caused by natural disasters such as
        earthquakes, based on 3-d models before and after the event.
        Academic Qualifications:
        Dr. Mundy was an adjunct full professor of computer science at Rensselaer
        Polytechnic Institute. He taught the core graduate course on Artificial
        Intelligence from 1975 until 1997. This course was selected to be presented
        in video format to a wide audience of graduate students at IBM, Xerox and
        GE.
         Dr. Mundy has advised numerous masters and four PhD students in his
        capacity as adjunct professor. He also has had periodic adjunct appointments
        in the Department of Electrical and Computer Systems Engineering, where he
        has taught courses in digital image processing. He is co-taught a course on
        the application of mathematics to computer vision with Prof. Charles Stewart.

        In collaboration with Prof. Deepak Kapur, Dr. Mundy developed new
        approaches to formal geometric reasoning based on algebraic techniques.
        These ideas resulted in the development of an automatic geometric theorem
        proving system called Geometer. Geometer was capable of proving many
        theorems from plane geometry and perspective construction. This work led
        to an international workshop on geometric reasoning in 1986 and produced
        an edited proceeding of the workshop papers.
        In 1988, Dr. Mundy received the Coolidge Fellowship, which is GE's
        highest award of technical achievement recognizing academic impact as well
        as contribution to GE businesses. The fellowship provides a year sabbatical to
        carry out basic research.
        While on this sabbatical at Oxford University during the years 1988-89, Dr.
        Mundy initiated a reading course in projective geometry that established a new
        approach to object modeling and recognition, called geometric invariance. In
        collaboration with Andrew Zisserman, David Forsyth (now at Berkeley) and a
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 29 of 55 PageID: 39127




         PhD student Charles Rothwell, these ideas were implemented in a generic
         object recognition system, called LEWIS.
         Geometric invariance research has made significant contributions to our basic
         understanding of computer vision. Two international workshops have been
         held, co-chaired by Dr. Mundy and Prof. Andrew Zisserman of Oxford. Both
         workshops have led to edited books of contributed and invited papers. In the
         first book, Dr. Mundy prepared an extensive appendix on the application of
         projective geometry in computer vision that has been influential to many
         research groups.
         Dr. Mundy's most recent topics of research at GE were the integration of
         perceptual grouping and photometric theory with the goal of understanding 3-d
         textures. He also developed a Bayesian model-based approach to the
         segmentation of lung tissue in CT images.
         He continued to foster basic research within his group at GE, including the
         work of Dr. Richard Hartley who made major contributions to the
         fundamental understanding of 3-d model reconstruction from multiple views.

         His laboratory pioneered a new approach to constructing 3D models from
         satellite imagery based on a probabilistic volumetric algorithm this work lead
         to a best paper award from the American Society of Photogrammetry and
         Remote Sensing in 2011. He was also principal investigator on a number of
         military surveillance projects funded by DARPA, NGA and Lockheed Martin.
         He and his students contributed to an extensive C++ library for computer
         vision processing called VXL, which is still under active use and extension by
         the computer vision research community.
                                              3


         Government-Sponsored Research Projects:
         Dr. Mundy received his first Defense Advanced Research Projects Agency
         (DARPA) grant in 1985, under DARPA's basic research program in image
         understanding (IU). The DARPA IU research community represents many of
         the leading university computer vision groups. Thus it was a significant
         recognition of his research achievements to be selected. His research has
         continued to be funded by DARPA through a number of competitive grant
         procurements.
         From 1992-1996, he was a principal contributor to DARPA's RADIUS
         project, providing algorithms to the RADIUS Test bed System (RTS) that
         makes use of the context provided by a 3D site model. These algorithms
         include change detection based on various levels of image segmentation and
         specific object structure matching. He has continued the development of
         context-based change detection and image registration through the FOCUS
         program, which has continued to develop automated exploitation tools in a
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 30 of 55 PageID: 39128




         site model framework. The FOCUS system has been successfully
         demonstrated on operational imagery in support of NIMA applications.
        He was chairman of DARPA's Image Understanding Environment (IUE)
        Committee, which has specified and supervised the development of the IUE.
        The IUE is an extensive C++ hierarchy of computational structures in
        support of image understanding research programming. This object-oriented
        design was the first comprehensive study of the representations inherent in
        computer vision algorithms. This work led to special recognition by
        DARPA.
         Dr. Mundy played a lead technical role in DARPA's Dynamic Database
        (DDB) program, an ambitious effort to automatically extract situation
        hypotheses from a continuous stream of imagery from a variety of sensors.
        He was responsible for the DDB object model to support the integration of
        algorithms supplied by many contractors. This model extended the IUE to
        incorporate reasoning about dynamic scenes.
        He was principal investigator on a project to integrate natural language and
        computer vision in the analysis of video news sequences. This contract is
        supported by a newly formed government body called the Advanced
        Research and Development Agency (ARDA) that is focused on supporting
        research specifically aimed at the intelligence community.
                                              4


        Professional Activities:
        Dr. Mundy's professional activities involve active participation in the areas of
        computer vision and image understanding over three decades. He has served
        on many program committees and review bodies including: International
        Conference on Computer Vision, Computer Vision and Pattern Recognition,
        International Joint Conference on Pattern Recognition and various SPIE
        conferences.
        Some highlights:
           • Co-chairman of the workshop on industrial applications of machine
           vision that resulted in a special issue of the IEEE Transactions on Pattern
           Analysis and Machine Intelligence (PAMI), 1980.
        • Chairman, International Workshop on Geometric Reasoning, Oxford,
          1986.
           • Co-Chairman, International Workshop on the Integration of
           Symbolic and Numeric Computing, Saratoga 1990.
           • Co-Chairman, 1st International Workshop on Geometric
           Invariants, Reykjavik, Iceland, 1991.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 31 of 55 PageID: 39129




         • Co-Chairman, 2nd International Workshop on
           Geometric Invariants, Ponta Delgada, Azores, 1993.
            • Co-chairman of the IEEE workshop on Context-Based Vision held
            in conjunction with ICCV, Cambridge MA, 1995.
                                              5

         • Co-chairman DARPA workshop on Shape, Contour and Grouping in
           Computer Vision, Palermo, Sicily, 1999.
         • Co-chairman IEEE workshop on the Integration of Appearance and
            Geometry in Object Recognition,
            Fort Collins, CO, 1999.
           • Member, Editorial Board, IEEE Transactions on Pattern
           Analysis and Machine Intelligence (PAMI) 1987-90
         • Member, Editorial Board, International Journal of Computer Vision,
           1989-present.
         • Member, advisory board of NSF for artificial intelligence and robotics
           (IRIS) 1986-1998.
        • Area Chair, 2001 Conference on Computer Vision and Pattern

        Honors and Awards:
          • Best paper award from the American Society of Photogrammetry and
             Remote Sensing in 2011.
           • Co-recipient of the Marr Prize, 1993. The Marr Prize is awarded for
           the best paper at the International Conference on Computer Vision, and is
           considered a major honor in computer vision.
           • Invited visitor to the Newton Institute of Mathematics at
           Cambridge University, summer 1993. Co-chaired a workshop at the
           Newton Institute on object recognition.
           • Best Paper A ward, British Machine Vision Conference, 1991.
           • Invited keynote speaker, Swedish Conference on Computer Vision,
           1980.
           • Elected a Coolidge Fellow, 1987, General Electric's highest recognition
           for outstanding technical achievement.
           • Best Paper A ward, GE Symposium on Statistics, 1979.
           • Best Paper Award, GE Symposium on Solid State Applications, 1976.
                                              6
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 32 of 55 PageID: 39130




       • Eta Kappa Nu, honors fraternity.
       Publications
              a. Books
       Geometric Reasoning, Kapur, D. and Mundy, J.L., editors,
       MIT Press, 1989.

       Symbolic and Numerical Computation for Artificial Intelligence,
       Donald, B., Kapur, D., and Mundy, J.L., editors, Academic Press, 1992

       Geometric Invariance in Computer Vision,
       Mundy, J.L., Zisserman, A. , MIT Press, 1992.


       Applications of Invariance in Computer Vision,
       Mundy, J.L., Zisserman, A. and Forsyth D., editors, LNCS 825, Springer
       Verlag, 1994.

       Shape, contour and grouping in Computer Vision, D. Forsyth, J. Mundy, V. Di
       Gesu, R. Cipolla, LNCS 1681, 1999.

              b. Book Chapters
      Automatic Visual Inspection, Mundy, J.L.,
      in Applications of Pattern Recognition, K.S. Fu,
      Editor, CRC Press, 1982.

      Robotic Vision, Mundy, J.L. in Advances in Automation and
      Robotics, Vol 1 pp 141-208, JAI Press, 1985.

      A Three Dimensional Sensor Based on Structured Light,
      Mundy, J.L. and Porter, G.B, in 3D Vision, edited by T. Kanade, 1987.

      Experiments in Using at Theorem Prover to Prove and Develop Geometrical Theorems
      in Computer Vision, Mundy, J.L. and Swain, M., Proc. IEEE Conference on Robotics
      and Automation, p280, 1986.

      Reprinted in Readings in Computer Vision M. Fischler and 0. Ferschein, Eds.,
      Morgan-Kaufmann, 1987.


      Industrial Machine Vision - Is It Practical?, Mundy, J. L.,
      in Machine Vision, Algorithms, Architectures and Systems, H. Freeman, Ed.
      Academic Press, 1988.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 33 of 55 PageID: 39131




      Applications of Range Image Sensing and Processing, in
       Analysis and Interpretation of Range Images}, R.Jain and
      A.Jain Eds, Springer-Verlag, 1990.

      Applications of Invariant Theory in Vision, Forsyth, D.A., Mundy, J.L., Zisserman, A. and
      Rothwell, C.A., in Integrating Symbolic and Numerical Methods for Artifici~I
      Intelligence, Academic Press, 1992.


      Symbolic Representation of Object Models, in
      Active Perception and Robotic Vision, A. Sood and H. Wexler Eds.,
      Springer Verlag, 1992.

      Object recognition in the geometric era: a retrospective, in Towards Category-level
      object recognition, J. Ponce and M. Hebert and C. Schmid and A.Zisserman, eds.,
      Springer Verlag, 2007.

             c. Refereed and invited articles
       Thermodynamical Systems Involving Magnetic Fields, MundY, J. and Newhouse, V.,
      American Journal of Physics, Vol. 34, 1966, p.1198.


      Multicrossover Cryotron -A High Gain Single Stage Amplifier, Mundy, J.L. and
      Newhouse, V., Joynson, R.E. and Meicklejohn, W., Review of Scientific
      Instruments, Vol. 38, 1967, p.798.



       A New Cryogenic Memory System, Mundy, J.L. and Newhouse, V., IEEE
      Transactions on Magnetics, Vol. MAG-4, 1968, p.705.



       Direct Measurement of Strain on Tc in Thin Films, Mundy, J .L. and Friday, B.,

      Journal of Applied Physics, Vol. 40, 1969, p. 2162.



      Shortening in MOS Transistors during Junction Walk-Out, Neugebauer, C., Burgess, J.,
      Joynson, R.E. and Mundy, J.L., Applied Physics Letters, Vol. 19, 1971, p. 287.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 34 of 55 PageID: 39132




      Eliminating Threshold Losses in MOS Circuits by Varactor Bootstrapping, Joynson, R.E.,
      Mundy, J.L., Burgess, J. and Neugebauer, C., Proc. IEEE, Vol. 59, 1971 p.1365.



      Eliminating Threshold Losses in MOS Circuits by Bootstrapping Using Varactor
      Coupling, Joynson, R.E, Mundy, J.L., Burgess, J. and Neugebauer, C IEEE Journal of
      Solid State Circuits, Vol SC-7, 1972, p. 217.


      Low Cost Associative Memo,y, Mundy, J.L, Burgess, J., Joynson, R.E., Neugebauer, C.,
      IEEE Journal of Solid State Circuits, Vol. SC-7, p364, 1972.



      The Application of Unitary Transforms to Visual Pattern Recognition, Mundy, J.L. and
      Joynson, R.E., Proc. 1st International Joint Conference on Pattern
      Recognition, p390, 1973.


       A Line Description System Based on Hadamard Features, Joynson, R.E., Mundy, J.L.,
      and Banerji, R., Proc. 2nd International Joint Conference on Pattern
      Recognition, p204, 1974.



      One Pass Contouring of Images Through Planar Approximation, Sommerville, C. and
      Mundy, J.L., Proc. 3rd International Joint Conference on Pattern Recognition,
      p 745, 1976.



      Automatic Visual Inspection Using Syntactic Analysis, Mundy, J.L. and Joynson, R.E.,
      Proc. IEEE Conference on Pattern Recognition and Image Processing, p144,
      1977.



       Web Representation of Image Data, Hsu, S. and Mundy, J.L,,

      Proc. 4th International Joint Conference on Pattern Recognition, p 675, 1978.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 35 of 55 PageID: 39133




       Automatic Visual Inspection of Blind Holes in Metal Swfaces, Porte~ G.B"f Cipolla, T.M.
       and Mundy, J.L, Proc IEEE Conference on Pattern Recognition and Image
       Processing, p83, 1979.



        Regionization of Image Data Using Surface Approximation, Hsu, S. and Mundy, J.L.,
       Proc IEEE Conference on Pattern Recognition and Image Processing, p314,
       1979.



        Visual Inspection of Metal Surfaces, Mundy, J.L. and Porter, G.B. Proc. 5th
       International Joint Conference on Pattern Recognition, p232, 1980.



       Parameter Selection of Network Approximation of Images, Hsu, S. and Mundy, J.L.,
       Proc. 5th International Joint Conference on Pattern Recognition, p943, 1980.



       A Table Driven Visual Inspection Module, Porter, G. and Mundy, J.L., Proc. 1st
       Symposium of Robotic Research, Bretton Woods, 1983.



       Reasoning About Three Dimensional Space, Mundy J.L., Proc. IEEE International
       Conference on Robotics and Automation, 1985.



       Reasoning About 3-D Space With Algebraic Deduction, Mundy, J.L., Proc. 3rd
       International Symposium on Robotics Research, p117, 1986.



       JD Object Recognition From an UnconstrainedViewpoint, Thompson, D. and Mundy, J.,
       Proc. IEEE Conf. on Robotics and Automation, April, 1987.


       Model-Based Motion Analysis - Motion From Motion, Thompson, D. and Mundy, J.,
       Proc. 4th International Symposium on Robotics Research, p. 299, 1987.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 36 of 55 PageID: 39134




      Matching from 3-d Range Models into 2-d Intensity Scenes, Connoly, C.I., Mundy, J.L.,
      Stenstrom, R. and Thompson, D. Proc. 1st International Conference on Computer
      Vision, 1987.



      Wus Method and Its Application to Perspective Viewing, Kapur, D. and Mundy J.,
      Artificial Intelligence, Vol. 37, p.15, Dec. 1988.



      A Multi-Leve/ Geometric Reasoning System For Vision, Artificial Intelligence, Barry,
      M. and Mundy, J., Vol. 37, p. 275, Dec. 1988.



      Projectively Invariant Representations Using Implicit Algebraic Curves, Rothwell, C. ,
      Forsyth, D., Mundy, J. and Zisserman, A., Proc. 1st European Conference on
      Computer Vision, p. 427, 1990.



      Benchmark Evaluation of a Model-Based Object Recognition System, Heller A. and
      Mundy, J.L. Proc. 3rd International Conference on Computer Vision, p. 268,
      1990.



      Invariance -A New Framework for Vision, Forsyth, D., Mundy, J.L., Zisserman, A. and
      Brown, C., Proc. 3rd International Conference on Computer Vision,, p. 268,
      1990.



      Relative Motion and Pose from Invariants, Zisserman, A., Marinos, C., Forsyth, D.,
      Mundy J.L. and Rothwell, C.A., Proc. British Machine Vision Association
      Conference, 1990.



      Projectively Invariant Representations Using Implicit Algebraic Curves, Forsyth, D.,
      Mundy, J.L., Zisserman, A. and Brown, C., Image and Vision Computing, 9, 2, 130-
      136, 1991.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 37 of 55 PageID: 39135




      Modeling Polyhedra with Constraints, J.L. Mundy Proc. Computer Vision and
      Pattern Recognition, p479, 1991.



      Invariant Descriptors for 3D Object Recognition and Pose IEEE Trans. on Pattern
      Analysis and Machine Intelligence, p.971, Oct, 1991


      Projectively Invariant Representations Using Implicit Algebraic Curves, Image and
      Vision Computing, Vol. 9, No. 2, p. 130, 1991.



      Transformational Invariance - a Primer, Forsyth, D., Mundy, J.L. and Zisserman, A.,
      Image and Vision Computing, 10, 1992



      Recognizing Rotationally Symmetric Surfaces From Their Outlines, Proc. European
      Conference on Computer Vision, p.639, 1992.



      Template Guided Visual Inspection, Noble, A., Nguyen, V.D., Marinos, C., Tran, A.T.,
      Farley, J., Hedengren, Kand Mundy, J., Proc. European Conference on Computer
      Vision, p. 893, 1992.



      An Object-Oriented Approach to Template-Guided Visual Inspection, Mundy, J., Noble,
      A., Marinos, C., Nguyen, V.D. , Heller, A. Farley, J. and Tran, A.T., Proc. Computer
      Vision and Pattern Recognition,

      p. 386, 1992.



      Efficient Model Library Access by Projectively Invariant Indexing Functions, Rothwell, C.,
      Zissserman, A, Forsyth, D. and J.L. Mundy, Proc. Computer Vision and Pattern
      Recognition, p. 109, 1992.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 38 of 55 PageID: 39136




      Efficient recognition of rotationally symmetric surface and straight homogeneous
      generalized cylinders., Proc. Computer Vision and Pattern Recognition., 1993.


      Extracting Projective Structure From Single Perspective Views of 3D Pointsets, Rothwell,
      C. Zisserman, A, Forsyth, D. and Mundy, J.L., Proc. 4th International Conference
      on Computer Vision, 1993.



      Planar Object Recognition Using Projective Shape Representation, C.A. Rothwell, A.
      Zisserman, D.A. Forsyth, J.L. Mundy, International Journal of Computer Vision,
      16, 1995, invited.



       Toward Template-Based Tolerancing from a Bayesian Viewpoint, Noble, J .A. and
      Mundy, J.L. Proc. Computer Vision and Pattern Recognition, 1993.



      Applications of Computer Vision, Grimson, W.E.L and Mundy, J.L., Comm. ACM, 37,
      45-51, 1994, invited.



      The Development of the Image Understanding Environment, Kohl, C. and Mundy, J.L. ,
      Proc. Computer Vision and Pattern Recognition, 1994.



      Driving Vision by TopologY, C. Rothwell, J. Mundy, W. Hoffman, and V.-D. Nguyen, In
      Proceedings IEEE Symposium on Computer Vision, 1995



      3D Object Recognition Using Invariance, Zisserman, A., Forsyth, D., Mundy, J.L.,
      Rothwell, c., Liu, J., Special Issue on Computer Vision, Artificial Intelligence,
      1995.



       The Image Understanding Environment Program, J.L. Mundy and the IUE Committee,
      IEEE Expert/Intelligent Systems & Their Applications, 1995, invited.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 39 of 55 PageID: 39137




      Representing objects using topology, C. Rothwell, J. Mundy, and W. Hoffman. In
      Proceedings International Workshop on Object Representations in Computer
      Vision, 1996.



      An Experimental Comparison of Appearance and Geometric Model Based Recognition, J.
      Mundy and A. Liu and N. Pillow and A. Zisserman and S. Abdallah and Sven Utcke and
      S. Nayar and C. Rothwell, Proceedings International Workshop on Object
      Representations in Computer Vision, 1996


      Object Recognition Based on Geometry: Progress over Three Decades, J.L. Mundy,
      Philosophical Transactions:Mathematical, Physical and Engineering Sciences,
      of the Royal Society, Vol 356, pp 1213-1231, 1998, invited.



      An Integrated Boundary and Region Approach to Perceptual Grouping, A. Hoogs and
      J.L. Mundy, Proc. International Conf on Pattern Recognition, 2000, p 284.



      A Common Set of Perceptual Observables for Grouping Figure-Ground Discrimination
      and 3-d Texture Classification, A. Hoogs, R. Collins, R. Kaucic and J. Mundy, IEEE
      Transactions on Pattern Analysis and Machine Intelligence, April 2003.



      A Probabilistic Approach to Nano-computing, J. Chen, J. Mundy, Y. Bai, S. M. Chan, P.
      Petrica and I. R. Bahar, IEEE Workshop on Non-silicon Computing, San Diego, CA,
      2003.



      A Probabilistic-based Design Methodology for Nanoscale Computation, I. R. Bahar, J.
      Mundy and J. Chen, IEEE ICCAD, San Jose,

      CA, Nov. 2003.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 40 of 55 PageID: 39138




      A Probabilistic-based Design Methodology for Nanoscale Computer Architecture, J.
      Chen, J. Mundy, and I. R.Bahar, International Workshop on Logic and Synthesis,
      Laguna Beach, CA, May 2003.



      Object Recognition in the Geometric Era: A Retrospective, J. Mundy, International
      Workshop on Recognition and Learning, Sicily Italy, Sept. 2003.



      Video Surveillance Research in Support of Port Security, J. Mundy, IEEE Homeland
      Security Technology Workshop, Warwick RI, Nov. 2003.



      Figure-ground Segmentation and Object Tracking in Video using Cwve Matching, V.
      Jain, B. Kimia and J. Mundy, Proc. European Conference on Computer Vision,
      Workshop on Spatial Coherence in Visual Motion Analysis, May 2004.



      Fusion of intensity, texture/ and color in video tracking based on mutual information, J.
      Mundy and C-F. Chang, Proc. IEEE Conf. AIPR, 2004.



      A Probabilistic-Based Design for Nanoscale Computation, Chapter 5 in/ Nano,
      Quantum and Molecular Computing: Implications to High Level Design and
      Validation, R. I. Bahar, J. Chen, and J. Mundy, S. Shukla and R.I. Bahar, eds, Kluwer
      Academic Publishers, 2004



       Designing Logic Circuits for Probabilistic Computation in the Presence of Noise, K.
      Nepal, R. I. Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky, IEEE/ ACM Design
      Automation Conference, June 2005.



      Designing MRF based Error Correcting Circuits for Memory Elements/ K. Nepal , R. I.
      Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky, IEEE/ ACM Design Automation
      and Test in Europe Conference. to appear March 2006.

      K. Nepal, R. I. Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky, "The
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 41 of 55 PageID: 39139




      MRF Reinforcer: A Probabilistic Element for Space Redundancy in

      Nanoscale Circuits," IEEE MICRO, Vol. 26, No. 5, September/October 2006., pp. 19-27.



      Designing Nanoscale Logic Circuits based on Markov Random Fields, K. Nepal, R. I.
      Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky,

      Journal of Electronic Testing: Theory and Applications, accepted for publication.



       Designing MRF based Error Correcting Circuits for Memory Elements, K. Nepal, R. I.
      Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky,

      IEEE/ ACM Design Automation and Test in Europe Conference,

      March 2006, interactive presentation. Acceptance rate approx. 25%

      A Model for Soft Errors in the Subthreshold CMOS Inverter, H. Li, J. Mundy, W.
      Patterson, D. Kazazis, A. Zaslavsky and R. I. Bahar, Workshop on

      SELSE 2, System Effects of Logic Soft Errors, April 2006.




      Optimizing Noise-Immune Logic Circuits using Principles of Markov Random Fields, K.
      Nepal, R. I. Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky,

      IEEE/ ACM Great Lakes Symposium on VLSI, May 2006. Acceptance rate approx.
      30%.



       Techniques for MRF based implementation of multi-level combinational

      circuits, K. Nepal, R. I. Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky,

      IEEE Workshop on Defect and Fault Tolerant Nanoscale Architectures
      {NANOARCH 2006), held in conjunction with the

      International Symposium on Computer Architecture, June 2006.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 42 of 55 PageID: 39140




       Techniques for Designing Noise-Tolerant Multi-level Combinational Circuits,K. Nepal, R.
      I. Bahar, J. Mundy, W. R. Patterson, and A. Zaslavsky,

      IEEE/ ACM Design Automation and Test in Europe Conference,

      April 2007 Acceptance rate approx. 25%



      Learning Background and Shadow Appearance with 3-D Vehicle Models, M. J. Leotta
      and J. L. Mundy. Proc. British Machine Vision Conference (BMVC). Sept 2006. Vol
      2, pp. 649-658



      Automated Change Detection Based on Multi-modal Fusion, Pollard, T., Mundy, J. L.,
      Cooper, D., Proc. National Geospatial Intelligence Agency Symposium, Proc.,
      October,2006.



      Automated Change Detection Based on

      Multi-modal Fusion, Pollard, T. , Mundy, J. L., Cooper, D. Intelligence Agency
      Academic Summit, Proc., June ,2007.



      Epipolar Curve Tracking in 3-D., M. J. Leotta and J. L. Mundy.

      In IEEE International Conference on Image Processing 2007 (ICIP).

      Sept 2007. Vol. 6, pp. 325-328



      Thermally-induced soft errors in nanoscale CMOS circuits ,Li, H.   Mundy, J.   Patterson,
      W. Kazazis, D. Zaslavsky, A. Bahar, R. I. ,

      IEEE International Symposium on Nanoscale Architectures, NANOSARCH,
      Oct. 2007
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 43 of 55 PageID: 39141




      Change detection in a 3-d world, T. Pollard and J. Mundy .. In Proc. IEEE Computer
      Vision and Pattern Recognition Conference, June 2007.



      Automated Change Detection Based on Multi-modal Fusion (Geospatial Registration),"
      Eden, I, Mundy, J. L., Cooper, D. , Intelligence Agency Academic Summit, Proc.,
      June ,2008.



      Image and Video Registration in a 3-d World, Mundy, J.L., Proc. NGA Geopositioning
      Workshop, August, 2008.



      Parallax-Free Video Registration, Crispell, D., Mundy, J. and Taubin, G., Proc. British
      Machine Vision Conf., Sept. 2008.



      Automated Change Detection Based on Multi-modal Fusion, Mundy, J.L., Invited
      Keynote Address at United States Geospatial Intelligence Foundation
      Symposium, October, 2008.



      Lie Group distance based generic 3-d Vehicle Classification, Yarlagadda, P. Ozcanli, 0.,
      Mundy, J.L., Proc. International Conference on Pattern Recognition, December,
      2008.



      NorMaL: Non-compact Markovian Likelihood for Change Detection, Sezer, 0., Mundy,
      J.L., Altunbasak, Y. and Cooper, D., Proc. International Conference on Pattern
      Recognition, December, 2008.



      Markov Chain Analysis of Thermally Induced Soft Errors in Sub-threshold Nanoscale
      CMOS Circuits, Sabou, F., Kazazis, D. Bahar, R., Mundy, J., Patterson, W., Zaslavsky, A.
      IEEE Transactions on Device and Materials Reliability, to appear 2010.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 44 of 55 PageID: 39142




      A Volumetric Approach to Change Detection in Satellite Images, Pollard, T. , Eden, I. ,
      Mundy, J. , and Cooper, D. , Photogrammetric Engineering and Remote Sensing
      Journal, to appear 2010.



      Uncertain Geometry: A New Approach to Modeling for Recognition,

      Mundy, J.L., Ozcanli, O.C., Proceedings of SPIE Defense, Security and Sensing
      Conference, April 2009. (Received Automatic Target Recognition (ATR) 2009 Best
      Paper Award)



      Predicting High Resolution Image Edges with a Generic, Adaptive, 3-D Vehicle Model,
      Leotta, M. J., Mundy, J. L. , Proc. IEEE Computer Vision and Pattern Recognition
      Conference, June 2009. pp 1311-1318




       Vehicle Recognition as Changes in Satellite Imagery, Ozcanli, 0., Mundy, J.L., Proc.
      International Conference on Pattern Recognition(ICPR), 2010



      Vehicle Swveillance with a Generi~ Adaptive, 3-D Vehicle Model, Leotta, M. , Mundy,
      J.L., IEEE Transactions on Pattern Analysis and Machine Intelligence, Nov.
      2010. http://www.computer.org/portal/web/csdl/doi/10.1109/TPAMI.2010.217



      Numerical queue solution of thermal noise-induced soft errors in subthreshold CMOS
      devices, Jannaty, P., Sabou, Florian F., Bahar, R. I., Mundy, J.L., Patterson, W.,
      Zaslavsky, A., GLSVLSI '10 Proceedings of the 20th symposium on Great lakes
      symposium on VLSI. 2010.



      Full Two-Dimensional Markov Chain Analysis of Thermal Soft Errors in Subthreshold
      Nanoscale CMOS Devices, Jannaty, P. , Sabou, F. Bahar, I. Mundy, J. , Patterson, W.,
      Zaslavsky, A., IEEE Transactions on Device and Materials Reliability, 2010.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 45 of 55 PageID: 39143




      Two-Dimensional Markov Chain Analysis of Radiation-Induced Soft Errors in
      Subthreshold Nanoscale CMOS Devices, Jannaty, P., Sabou, F. C., Gadlage, M. Bahar,
      R. I. , Mundy, J., Patterson, W., Reed, R. A., Weller, R. A., Schrimpf, R., and D.
      Zaslavsky, A., IEEE Transactions on Nuclear Science, Volume:57, Issue:6, pp.
      3768-3774., Dec. 2010.



      Shot-Noise-Induced Failure in Nanoscale Flip-Flops-Part I: Numerical Framework,
     Jannaty, P., Sabou, F. C., Son T. Le, Donato, M. , Bahar, R. I. , Patterson, W., Mundy,
     J., Zaslavsky, A. , IEEE Transactions on Electron Devices, Vol. 59, No. 3, March
     2012, pp. 800-806.



     Shot-Noise-Induced Failure in Nanoscale Flip-Flops-Part II: Failure Rates in 10nm
     Ultimate CMOS, Jannaty, P., Sabou, F. C., Son T. Le, Donato, M. , Bahar, R. I. ,
     Patterson, W., Mundy, J., Zaslavsky, A., IEEE Transactions on Electron Devices,
     Vol. 59, No. 3, March 2012, pp. 807-812.



     Full Two-Dimensional Markov Chain Analysis of Thermal Soft Errors in Subthreshold
     Nanoscale CMOS Devices, Jannaty, P., Sabou, F. C., Son T. Le, Donato, M. , Bahar, R. I.
     , Patterson, W., Mundy, J. ,Zaslavsky, A., Jannaty, P. , Sabou, F. Bahar, I. Mundy, J. ,
     Patterson, W., Zaslavsky, A., IEEE Transactions on Device and Materials
     Reliability, Vol. 11, No. 1, March 2011, pp. 50-59. DOI link:
     10.1109{fDMR.2010.2069100



      A Noise-Immune Sub-Threshold Circuit Design Based on Selective use of Schmitt-
     Trigger Logic, Donato, M., Cremona, F. , Jin, W., Bahar, R. I. , Patterson, W. ,
     Zaslavsky, A., Mundy, J. , ACM Great Lakes Symposium on VLSI, May 2012.
     Regular paper.



      Designing, Fabricating, and Testing Noise Immune Circuits, Donato, M., Jannaty, P.,
     Nepal, K. , Bahar, R. I. , Mundy, J. , Patterson, W. R. , and Zaslavsky, A. , 2011
     Subthreshold Microelectronics Conference, Sept. 2011.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 46 of 55 PageID: 39144




      Designing Noise-Immune CMOS Circuits for Sub-Threshold Operation Using Schmitt-
      Trigger Logic, Donato, M., Nepal, K. , Bahar, R. I. , Patterson, W. , Zaslavsky, A.,
      Mundy, J. , IEEE North Atlantic Test Symposium, May 2011.



     Object Recognition in Probabilistic 3D Volumetric Scenes, Restrepo, M.I, Mayer, B.A,
     and Mundy, J.L., International Conference of Pattern Recognition Application
     and Methods (ICPRAM), February 2012



     High Resolution Surveillance Video Compression using JPEG2000 Compression of
     Random Variables, Biris, 0. and Mundy, J.L., International Conference on
     Computer Vision Theory and Applications (VISAPP), February, 2012.

     Restrepo, M. I., and Mundy, J. L. ,"An Evaluation of 3-d Local Descriptors in Probabilistic
     Volumetric Scenes", British Machine Vision Conference, Guilford, UK, Sept. 2012


     Restrepo, M. I., Mayer, B. A. , Ulusoy, A. 0., and Mundy, J. L.,"Characterization of 3-d
     Volumetric Probabilistic Scenes for Object Recognition.", IEEE Journal of Selected
     Topics in Signal Processing, vol. 6, issue Emerging Techniques in 3-D, pp. 522-537,
     Sept. 2012


     Calakli, F., A. 0. Ulusoy, M. I. Restrepo, Mundy, J. L. and Taubin, G., "High Resolution
     Surface Reconstruction from Multi-view Aerial Imagery", 30 Imaging Modeling
     Processing Visualization Transmission (3DIMPVT), Oct. 2012.


     Ulusoy, A.O. and Mundy, J.L., "Dynamic Probabilistic Volumetric Models," Proc.
     International Conference on Computer Vision, Dec. 2013.

     Mayer, B. and Mundy, J., "Duration Dependent Codebooks for Change Detection," Proc.
     British Machine Vision Conference, Sept. 2014.

     Ulusoy, A.O. and Mundy, J.L., "Image-Based 4-d Reconstruction Using 3-d Change
     Detection," Proc. European Conference on Computer Vision, Sept. 2014

     Ozcanli, O.C. Dong,Y., Mundy, J.L., Webb,H., Hammoud, R., Tom V., "Automatic
     Geolocation Correction of Satellite Imagery," International Journal of Computer
     Vision (IJCV), Volume 116, Issue 3, pp 263-277, 2016.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 47 of 55 PageID: 39145




      Biris, 0., Ulusoy, A.O. and Mundy J.L, "Compression of Probabilistic Volumetric Models
      using multi-resolution scene flow," Image and Vision Computing, vol. 64, pp. 79-89,
      2017.

     Crispell, D., Biris, 0., Crosswhite, N., Byrne, J., Mundy, J.L., "Dataset Augmentation for
     Pose and Lighting Invariant Face Recognition," Proc. IEEE Applied Imagery Pattern
     Recognition Workshop (AIPR), 2017.

     Consultancies:
     July 2003 - March 2004
     Consultant to the Defense Advanced Projects Agency (DARPA)
     Study of the application of three-dimensional light radar scanning to urban
     warfare reconnaissance

     Approx Sept. 2001-2009
     Expert Defense Witness for Brown Rudnick Berlack Israels LLP
     Plaintiff Scanner Corp, Defendant Icos Corp. Testified in trial (judge only)
     Technology: 3-d measurement of ball grid arrays

     Approx. 2002- 2004
     Expert Defense Witness for Foley Hoag LLP
     Plaintiff Cognex Corp, Defendant Electro Scientific Industries Inc.
     Technology: Recognition and placement of surface-mounted devices

     Sept. 2003 - Dec. 2003
     Technical Expert for Foley Hoag LLP
     Plaintiff Pourchez Corp., Defendant, Diatek Corp.
     Scientific analysis of dialysis catheter geometry using computer vision

     Jan. 2003 -2010
     Contractor to Lockheed Martin Corporation
     Technology: Automated vehicle tracking from aerial platforms, change
     detection from reconnaissance imagery, high throughput video processing on
     airborne platforms

     Jan. 2005- Present
     Technical Expert for August Technology Corporation, and Rudolph Technologies, Inc., plaintiff
     against Camtek LTD, inspection of semiconductor devices. Testified in jury trial.


     Jan. 2006-2008
     Consultant to Toyon Research Corporation of Santa Barbara
     Technology: Automated target recognition from infrared imagery.

     Jan. 2009-2012
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 48 of 55 PageID: 39146




     Consultant to Defense Advanced Projects Agency (DARPA) Transparent Earth Initiative

     Jun. 2009 - May. 2010
     Technical Expert for Fuji Inc. and MVTec Software GmbH defendant against Cognex Inc.
     plaintiff, detection of patterns on electronic semiconductor devices, testified before the ITC.

     Nov. 2010 - Jan. 2011
     Patent prior art analysis for Crowell and Moring on computer image generation.

     Sept. 2012 - Jan. 2013
     Technical Expert for Microsoft and other defendants, Transcenic v Microsoft et al. Technology
     involves generating synthetic street views based on human interaction.

     Dec. 2014 - Oct. 2017 Technical Expert for the defendant LG Electronics, Advanced Micro
     Devices vs. LG Electronics Technology involves computer user interfaces based on recognition
     of gestures as captured by a video camera.

     Mar. 2016 - Present Technical Expert for the defendant Xactware Solutions, Inc. and Verisk Analytics,
     Inc., vs. Eagle View Technolgies, Inc. and Pictometry International Corp. The technology involves
     interactive 30 modeling of roof structures from aerial imagery.

     Dec. 2017 - Present Technical Expert for the plaintiff Carl Zeiss AG and ASML Netherlands B. V. v.
     Nikon Corporation, Sendai Nikon Corporation, and Nikon Inc. The technology involves automated face
     detection and tracking by cameras.

     Nov. 2017 - Present Technical Expert for the defendant Exocad GMBH and Exocad America, Inc. v.
     ]Shape AIS, Inter Partes Review. The technology involves synthetic rendering of dental repair and
     augmentation applied to a facial model of the patient.
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 49 of 55 PageID: 39147
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 50 of 55 PageID: 39148


                                         PHILIP GREEN


           POSITION              Principal of Hoffman Al vary & Company LLC
                                 Phone: (617) 209-5106
                                 philgreen@hoffinanalvary.com

           EDUCATION             B.A., History, 1984 - Rutgers College
                                 M.B.A., Accounting, 1987 - Rutgers Graduate School of Management

           PROFESSIONAL AND      1996 - Present: Principal Hoffman Alvary & Company LLC, Newton, MA
           BUSINESS HISTORY
                                 1994 - 1996: Price Waterhouse LLP, Manager/Senior Manager, Dispute
                                 Analysis and Corporate Recovery Services, New York

                                 1988 - 1994: Executive Consultant, Peterson Consulting Limited
                                 Partnership, New York

                                 1987 -1988: Staff Accountant, Ernst & Whinney, New York

                                 1984 - 1985: Paralegal, Anderson, Russell, Kill & Olick, Washington, D.C.
                                 and New York

                                Dispute Analysis Consulting - Accounting, financial analysis, and
                                valuation assistance in connection with litigated matters focusing on
                                intellectual property infringements, contract breaches, professional
                                malpractice and investigations before the International Trade Commission.
                                Work has included the calculation of lost profits and reasonable royalty
                                damages, forensic and investigative accounting, valuation, opinions
                                regarding commercial success and the evaluation of domestic industry and
                                remedy issues. This assistance has been provided to a broad range of
                                industries including: computer software and hardware, telecommunications
                                and electronics companies, pharmaceutical, medical device, and
                                biotechnology entities, and steel, glass and other manufacturers. Served as
                                expert witness on damages, royalties, valuation and accounting-related
                                issues.

                                Other Consulting - Engagements related to intangible assets have included
                                preparation of valuations in connection with purchases, sales and donations,
                                royalty auditing and development of patent and intellectual property
                                licensing strategies. Other consulting assistance has included business
                                valuations, providing opinions on the "fairness" of compensation in
                                transactions, and assistance with issues related to bankrupt or troubled
                                companies.

           PROFESSIONAL AND     Certified Public Accountant - Registered to Practice by the State of
           BUSINESS             New York
           AFFILIATIONS         Certified Management Accountant
                                Accredited in Business Valuation by the AICPA
                                Accredited Senior Appraiser - Business Valuation
                                Member, American Institute of Certified Public Accountants
                                Member, New York State Society of Certified Public Accountants
                                Member, Institute of Certified Management Accountants
                                Member, American Society of Appraisers
                                Member, Licensing Executive Society
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 51 of 55 PageID: 39149



                                                         Philip Green

                                           Testimony - January 2013 - Present

           *Smartphone Technologies LLC v. Apple Inc. and LG Electronics, Inc., Federal Court - Eastern
           District of Texas - Deposition

           *Endo Pharmaceuticals, Inc. v. Mylan Pharmaceuticals, Inc., Federal Court - District of
           Delaware - Deposition

           *Galderma Laboratories Inc. et al. v. Amneal Pharmaceuticals LLC et al., Federal Court- District
           of Delaware - Deposition

           *Ventria Bioscience v. Daichang Yang, Superior Court - Sacramento County California -
           Deposition

           *Certain Electronic Devices, Including Wireless Communication Devices, Tablet Computers,
           Media Players, and Televisions, and Components Thereof, Investigation No. 337-TA-862,
           International Trade Commission - Deposition and Hearing before Judge Shaw

           *Alcon Pharmaceuticals LTD et al. v. Apotex Inc. et al., Federal Court- District of Delaware -
           Deposition

           *GeoTag, Inc. v. Frontier Communications Corp. et al., Federal Court- Eastern District of Texas
           - Deposition

           Paige Landscape Company, Inc. v. Apple D'Or Maintenance, Inc., Superior Court- Worcester
           County Massachusetts - Trial

           *Certain Wireless Communication Base Stations and Components Thereof, Investigation No.
           337-TA-871, International Trade Commission- Deposition

           *Google, Inc. v. GeoTag, Inc., Federal Court- District of Delaware - Deposition

           *Ethox Chemicals LLC v. The Coca-Cola Company, Federal Court - District of South Carolina -
           Deposition

           *Columbia Data Products, Inc. v. Autonomy Corporation Limited et al., Federal Court - District
           of Massachusetts - Deposition

           *Mass Engineered, Inc. v. Humanscale, Inc., Federal Court- Eastern District of Virginia-
           Deposition

           *Ascion LLP et al. v. Rouey Lung, Inc. et al., Federal Court - District of Massachusetts - Trial
           before Judge O'Toole

           *Cheese Systems Inc. v. Tetra Pak Cheese & Powder Sys., Inc. et al., Federal Court- Western
           District of Wisconsin - Trial before Judge Crabb

           *Certain Point-to-Point Network Communication Devices and Products Containing Same,
           Investigation No. 337-TA-892, International Trade Commission - Deposition




           * Denotes matter involving intellectual property
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 52 of 55 PageID: 39150



           *In the Matter of a Plan of Compromise or Arrangement of Nortel Networks Corporation et al.,
           Ontario Superior Court of Justice and United States Bankruptcy Court for the District of
           Delaware - Deposition and Trial

           *GeoTag, Inc. v. Starbucks Corp. et al., Federal Court - Eastern District of Texas - Deposition

           *B. Ravo and E. Nicolo v. Covidien LP, Federal Court- Western District of Pennsylvania -
           Deposition

           *Trebro Manufacturing, Inc. v. Firefly Equipment, LLC, Federal Court - District of Montana -
           Deposition

           Finn v. Ballentine Partners LLC, American Arbitration Association - Deposition and Hearing
           before three judge panel

           *BioMarin Pharmaceutical, Inc. v. Duke University, United States Patent Trial and Appeal Board
           - Declaration and Testimony via Deposition

           *Amneal Pharmaceuticals LLC v. Supernus Pharmaceuticals, Inc., United States Patent Trial and
           Appeal Board - Declaration and Testimony via Deposition

           *GeoTag, Inc. v. AT&T Mobility, LLC et al., Federal Court - Northern District of Texas -
           Deposition

           *Accusoft Corporation v. Quest Diagnostics, Inc. and Medplus, Inc., Federal Court - District of
           Massachusetts - Deposition

           *Target Corp. v. Destination Maternity Corp., United States Patent Trial and Appeal Board -
           Declaration and Testimony via Deposition

           Stockholder Representatives for Interlace Medical, Inc. v. Hologic, Inc., Chancery Court for the
           State of Delaware - Deposition and Trial

           *Adaptix, Inc. v. LG Electronics, Pantech Wireless, Inc., AT&T Mobility LLC, Verizon Wireless
           et al., Federal Court - Eastern District of Texas - Deposition

           *Adaptix, Inc. v. Apple, Inc., HTC Corporation, AT&T Mobility LLC, Verizon Wireless et al.,
           Federal Court - Northern District of California- Deposition

           *Adaptix, Inc. v. Ericsson, Inc., AT&T Mobility LLC, T-Mobile USA, Inc. et al., Federal Court -
           Eastern District of Texas - Deposition

           *Adaptix, Inc. v. Alcatel-Lucent USA, Inc., AT&T Mobility LLC, Verizon Wireless, Sprint
           Spectrum LP et al., Federal Court- Eastern District of Texas - Deposition and Trial before Judge
           Schroeder

           *Cell and Network Selection LLC v. ZTE (USA), Inc., MetroPCS Communications, Inc. et al.,
           Federal Court- Eastern District of Texas - Deposition

           Glenridge Pharmaceuticals, LLC v. Questcor Pharmaceuticals, Inc., Superior Court, Santa Clara
           County California - Deposition



           * Denotes matter involving intellectual property
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 53 of 55 PageID: 39151



          *Quiksilver, Inc. et al. v. Rox Volleyball, Inc. et al., Federal Court - Central District of California
          - Deposition and Trial before Judge Guilford

          *U.S. Bancorp v. Solutran, Inc., United States Patent Trial and Appeal Board - Declaration and
          Testimony via Deposition

          *EMC Corporation, et al. v. Zerto, Inc., Federal Court- District of Delaware - Deposition and
          Trial before Judge Sleet

          *Certain Consumer Electronics and Display Devices with Graphics Processing and Graphics
          Processing Units Therein, Investigation No. 337-TA-932, International Trade Commission -
          Deposition

          *Certain Footwear Products, Investigation No. 337-TA-936, International Trade Commission -
          Deposition

          *HSM Portfolio LLC and Technology Properties Limited, LLC, v. Micron Technology, Inc.,
          Federal Court- District of Delaware - Deposition

          *Greatbatch, Inc. v. A VX, Inc., Federal Court - District of Delaware - Deposition and Trial
          before Judge Stark

          *Speedfit LLC v. Woodway, Inc., Federal Court- Eastern District of New York- Deposition

          *Beverage Dispensing Solutions, LLC v. The Coca-Cola Company, Federal Court - District of
          Georgia - Deposition

          *Callwave, Inc. v. Broadsoft, Inc., Federal Court - District of Delaware - Deposition

          *Call wave, Inc. v. Google, Inc., Federal Court - District of Delaware - Deposition

          *SNMPRI, Inc. v. Avaya, Inc., Federal Court- District of Delaware - Deposition

          *Bombardier Recreational Products, Inc. v. Arctic Cat, Inc., Federal Court - District of
          Minnesota - Deposition and Trial before Judge Tunheim

          *Brigham & Women's Hospital and Investors Bio-Tech LLC v. Perrigo, Inc., Federal Court -
          District of Massachusetts - Deposition and Trial before Judge Zobel

         *AngleFix LLC v. Wright Medical Products, LLC, Federal Court- Western District of Tennessee
         - Deposition

         *Cellular Communications Equipment LLC v. Apple Inc., AT&T Mobility LLC, Verizon
         Communications, Inc., Cellco Partnership d/b/a Verizon Wireless, Sprint Corporation, Sprint
         Solutions, Inc., Sprint Spectrum LP, Boost Mobile, LLC, T-Mobile USA, Inc., and T-Mobile US,
         Inc., Federal Court- Eastern District of Texas - Deposition and Trial before Judge Mitchell

         *Cellular Communications Equipment LLC v. HTC Corporation, ZTE Corporation, Exedea, Inc.,
         AT&T Mobility LLC, Cellco Partnership Inc. d/b/a Verizon Wireless, Sprint Solutions, Inc.,
         Sprint Spectrum LP, Boost Mobile, LLC, T-Mobile USA, Inc., and T-Mobile US, Inc., Federal
         Court - Eastern District of Texas - Deposition



         * Denotes matter involving intellectual property
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 54 of 55 PageID: 39152



        NaviSite, Inc. v. CareOne Management, LLC and Partners Pharmacy Services, Superior Court -
        Suffolk County Massachusetts - Deposition

        Protect-A-Car Wash Systems, Inc. v. Car Wash Partners, Inc., MCW Inc., and John L. Lai,
        Federal Court- Northern District of Maryland - Deposition

        NetScout Systems, Inc. v. Gartner, Inc., Superior Court - Judicial District of Stamford/Norwalk,
        Connecticut - Deposition

        *Solutran, Inc. v. U.S Bank et al., Federal Court- District of Minnesota - Deposition and Trial
        before Judge Nelson

        *TPI, Inc. v. Facebook, Inc., Federal Court - District of Massachusetts - Deposition

        *Certain Mobile and Portable Electronic Devices Incorporating Bapties (Including Smartphones
        and Laptops) and Components Thereof, Investigation No. 337-TA-1004/990, International Trade
        Commission - Deposition and Hearing before Chief Judge Bullock

        *Certain Access Control Systems and Components Thereof, Investigation No. 33 7-TA- IO 16,
        International Trade Commission - Deposition and Hearing before Judge Pender

        *Malibu Boats, LLC v. MasterCraft Boat Company, LLC, Federal Court - Eastern District of
        Tennessee - Deposition

        *Chapco, Inc. and Samsara Fitness, LLC v. Woodway USA, Inc., Federal Court - District of
        Connecticut - Deposition

        *Zoetis LLC et al. v. Roadrunner Pharmacy, Inc., Federal Court- District of New Jersey -
        Deposition

        *IPS Group, Inc. v. Duncan Parking Solutions, Inc. et al., Federal Court - Southern District of
        California - Deposition

        *Certain Hybrid Electric Vehicles and Components Thereof, Investigation No. 337-TA-1042,
        International Trade Commission - Deposition and Hearing before Judge Shaw

        *Pacific Packaging Products, Inc. v. Packing Partners, LLC et al., Superior Court- Middlesex
        County Massachusetts - Deposition

        In re Namenda Direct Purchaser Antitrust Litigation, Federal Court - Southern District of New
        York - Deposition

        *Certain Dental Ceramics, Products Thereof, and Methods of Making the Same, Investigation
        No. 337-TA-1050, International Trade Commission - Deposition

        *DSM IP Assets, B. V. et al. v. Lallemand Specialties, Inc. & Mascoma LLC, Federal Court -
        Western District of Wisconsin- Deposition and Trial before Judge Conley

        *Cellular Communications Equipment LLC v. HTC Corporation, HTC America, Inc., ZTE
        (USA), Inc., Federal Court-Eastern District of Texas - Deposition

        Concordia Pharmaceuticals Inc., s.A.R.L. v. Winder Laboratories, LLC, and Steven Pressman,
        Federal Court - Northern District of Georgia - Deposition

        * Denotes matter involving intellectual property
Case 1:15-cv-07025-RMB-JS Document 669-3 Filed 05/30/19 Page 55 of 55 PageID: 39153




        *Eagle View Technologies, Inc. v. Xactware Solutions, Inc., and Verisk Analytics, Inc., Federal
        Court - Northern District of New Jersey - Deposition

        *Certain Color Intraoral Scanners and Related Hardware and Software, Investigation No. 337-
        TA-1091, International Trade Commission - Deposition and Hearing before Judge Cheney

        *Certain Intraoral Scanners and Related Hardware and Software, Investigation No. 337-TA-I 090,
        International Trade Commission - Deposition and Hearing before Judge Lord

        America's Test Kitchen Inc., as the Sole General Partner of America's Test Kitchen Limited
        Partnership, v. Christopher Kimball, CPK Media, LLC, Melissa Baldino, Christine Gordon,
        Deborah Broide doing business as Deborah Broide Publicity, CPK Holdco, LLC and William
        Thorndike, Superior Court - Suffolk County Massachusetts - Deposition

        REXA, Inc. v. Mark Vincent Chester and MEA Inc., Federal Court - Northern District of Illinois
        - Deposition

        Malden Transportation, Inc. et al. v. Uber Technologies, Inc., Federal Court - District of
        Massachusetts - Deposition

        Merck & Co., Inc. v. Merck KGaA, Federal Court - District of New Jersey - Deposition


                                       Publications Within the Past Ten Years

        "Evaluating Reasonable Royalties After ResQNet," Philip Green, Rachel Hughey, IP Law360, Oct.
        2010

        "The 25% Rule is Dead- Now What?" Philip Green, Creighton G. Hoffman, IP Law360, Jan. 2011




        * Denotes matter involving intellectual property
